EXHIBIT 10.50

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

RESTRUCTURING AGREEMENT

 

 

This RESTRUCTURING AGREEMENT (“Agreement”) is entered into as of February 2,
2005 (the “Effective Date”) by and among Baxter Healthcare S.A., a corporation
organized under the laws of Switzerland (“BHSA”), Baxter Healthcare Corporation,
a company organized under the laws of Delaware (“BHC”), and Cerus Corporation, a
company organized under the laws of Delaware (“Cerus”).  BHSA and BHC are
sometimes collectively referred herein to as “Baxter.”  The foregoing entities
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

WHEREAS, BHC and Cerus are parties to a Development, Manufacturing and Marketing
Agreement, dated as of December 10, 1993, as amended to the date hereof (the
“Platelet Agreement”) relating to products referred to herein as the “Platelet
System” and to a Development, Manufacturing and Marketing Agreement, dated April
1, 1996, as amended and restated June 30, 1998, as further amended to the date
hereof (the “RBC/FFP Agreement”) relating to products referred to herein as the
“Plasma System” and the “RBC System;” (The Platelet System, the Plasma System
and the RBC System are sometimes referred to herein individually as a “System”
and collectively as the “Systems”, and such terms are intended to have the same
meanings herein as those set forth in the License Agreement and the
Manufacturing and Supply Agreement being entered into concurrently herewith.)

 

WHEREAS, concurrently with this Agreement, Baxter Capital Corporation and Cerus
are entering into an Amendment, Mutual Release and Settlement Agreement (the
“BCC Settlement Agreement”) relating to a Loan and Security Agreement, dated as
of November 15, 2002 (the “Loan Agreement”);

 

WHEREAS, BHA and BHSA are parties to a Research and Development Cost Sharing
Agreement, dated January 1, 2001, for the designing, developing, manufacturing
and marketing of various blood therapy products, including those related to the
INTERCEPT Blood System;

 

WHEREAS, Baxter and Cerus desire to restructure the arrangements provided for in
the Platelet Agreement and the RBC/FFP Agreement and resolve certain disputes
that have arisen concerning those agreements, and in furtherance of such
objectives Baxter and Cerus are entering into a License Agreement, Manufacturing
and Supply Agreement, Transition Services Agreement, and a Trademark License
Agreement (to which Baxter International Inc. is also a party) concurrently with
this Agreement (such agreements referred to collectively as the “Concurrent
Agreements”);

 

WHEREAS, as used in this Agreement, “Commercialization Rights” means, as to a
particular country or region, (a) as to Baxter, the right and responsibility of
Baxter to

 

EXECUTION

RESTRUCTURING AND SETTLEMENT AGREEMENT

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1

--------------------------------------------------------------------------------


 

market, distribute and sell the Platelet System pursuant to the Platelet
Agreement, and the Plasma System pursuant to the RBC/FFP Agreement (and as
further provided under this Agreement), in that country or region; or (b) as to
Cerus, all rights of Cerus hereunder and under the Concurrent Agreements upon
termination of Baxter’s Commercialization rights in that country or region.  For
the purposes of this agreement, references to termination of Baxter
Commercialization Rights, or to Cerus gaining Commercialization Rights, in a
particular country or region means that licenses and related rights under the
Platelet Agreement or the RBC/FFP Agreement, as the case may be, have been
released and relinquished to Cerus, pursuant to Section 4 of this Restructuring
Agreement;

 

NOW THEREFORE, in consideration of the premises and the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows;

 

1.                                       CONDITIONS.  SUBSEQUENT PAYMENT.

 

1.1                                 Baxter’s Conditions Precedent.   The
effectiveness of this Agreement and the obligations of Baxter hereunder are
subject to the satisfaction, or waiver by Baxter, of the following conditions
precedent:

 

(a)                                  Cerus shall have delivered, or caused to be
delivered, original fully completed, dated and executed originals of this
Agreement and the Concurrent Agreements; and

 

(b)                                 All conditions to be satisfied by Cerus
pursuant to Section 7(a) of the BCC Settlement Agreement shall have been
satisfied.

 

1.2                                 Cerus’ Conditions Precedent.  The
effectiveness of this Agreement and the obligations of Cerus hereunder are
subject to the satisfaction, or waiver by Cerus, of the following conditions
precedent:

 

(a)                                  Baxter shall have delivered, or caused to
be delivered, original fully completed, dated and executed originals of this
Agreement and the Concurrent Agreements;

 

(b)                                 All conditions to be satisfied by BCC
pursuant to Section 7(b) of the BCC Settlement Agreement shall have been
satisfied.

 

                                               
1.3                                 Subsequent Payment.  Baxter shall pay to
Cerus the amount of [ * ]  Dollars ($[ * ]  ) at the time of the next [ * ]  ,
which shall occur not later than [ * ]  .  In connection with such payment, BHC
represents to Cerus that no payments have been made by BHC to BCC respecting
Revenue Sharing Payments (as defined in the Platelet Agreement) due to Cerus
with respect to Platelet System sales in the fourth quarter of 2004 (or the
first quarter of 2005), any rights to Revenue Sharing payments now reverting to
Cerus.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

2.                                       COMMERCIALIZATION RIGHTS, MARKET
ACTIVITIES AND FUNDING.

 

2.1                                 EU Commercialization Rights Through 2006.
Subject to the terms of this Agreement, Baxter shall maintain Commercialization
Rights for the Platelet System under the Platelet Agreement and the Plasma
System under the RBC/FFP Agreement through December 31, 2006 in the countries
listed on Exhibit A to this Agreement, (the “European Territory”).  Pursuant to
such Commercialization Rights, Baxter shall (a) continue activities to achieve
national and local approvals and gain market penetration of the Platelet System,
and (b) activities to achieve national and local approvals (assuming CE mark
approval) and market penetration of the Plasma System, in the countries of the
European Territory.  These activities will include pre-launch activities for the
Plasma System to be approved by the Governance Committee.   Through December 31,
2006 and any Extension Period, as defined below, Baxter will provide, at its
expense all the necessary sales and marketing, distribution, regulatory,
clinical/education and governmental affairs support to implement the plan to be
approved by the Governance Committee.  To carry out these activities, Baxter
agrees to commit, at its own expense, through December 31, 2006, Baxter
personnel comprising not less than [ * ]  full-time-equivalent (FTE) employees
in the European Territory in the areas itemized above, including not less than [
* ] employees, dedicated full-time, and [ * ] employees dedicated half-time, to
marketing sales activities.

 

2.2                                 EU Commercialization Rights Extension 2007 —
2008.

 

(a)                                  Baxter will have the option to continue
Commercialization Rights for the Platelet System and the Plasma System in the
European Territory from January 1, 2007 through December 31, 2008 (together with
any the “Extension Period”); provided that prior to [ * ]  , Baxter (i) provides
Cerus with written notice of such election, (ii) the Platelet Agreement or the
RBC/FFP Agreement has not been previously terminated pursuant to Section 12.1
hereof, and (iii) Baxter provides Cerus with assurance, satisfactory to Cerus in
its reasonable judgment (and which could include further escrow of funds for
marketing/promotional expenditures), that the funds and resources will be
available as committed.  As used herein, the term “Extension Period” will mean
such period of extension and any period of further extension pursuant to Section
2.3 below.  In the event that such conditions are not met by [ * ], Baxter’s
Commercialization Rights shall terminate effective January 1, 2007.

 

(b)                                 If Baxter exercises the election in Section
2.2(a), Baxter will be obligated, in each of calendar years 2007 and 2008, to
(i) expend not less than [ * ] Dollars ($[ * ]) per year on
marketing/promotional activities in the European Territory for the Platelet
System and Plasma System, to be allocated between such programs as approved by
the Governance Committee, and (ii) commit, at Baxter’s own expense, not less
than [ * ] full-time-equivalent (FTE) employees in the European Territory in the
areas itemized above, including not less than [ * ] employees, dedicated
full-time and [ * ] employees dedicated half-time, to marketing and sales
activities for the Platelet System, and not less than [ * ] additional employees
dedicated full-time to marketing and

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

sales activities for the Plasma System, unless these commitments are revised
through mutual agreement at the Governance Committee. However, if the Plasma
System has not then received CE mark approval, and is not expected to receive
such approval within such calendar year, the total expenditures for such year
will be [ * ] Dollars ($[ * ]) and the [ * ] additional employees dedicated to
marketing and sales activities for the Plasma System shall not be required for
such calendar year.

 

2.3                                 EU Commercialization Rights Extension
Post-2008.

 

(a)                                  Subject to Section 8.1 hereof, Baxter will
have the option to continue Commercialization Rights for the Platelet System and
the Plasma System in the European Territory from January 1, 2009 through
December 31, 2010 and for subsequent successive two-year periods; provided that
prior to [ * ] of the calendar year preceding the commencement of any such
period, Baxter (i) provides Cerus with written notice of such election, (ii) the
Platelet Agreement or the RBC/FFP Agreement has not been previously terminated
pursuant to Section 12.1 hereof, and (iii) Baxter provides Cerus with assurance,
satisfactory to Cerus in its reasonable judgment (and which could include
further escrow of funds for marketing/promotional expenditures), that the funds
and resources will be available as committed.  In the event that such conditions
are not met by such February 28, Baxter’s Commercialization Rights shall
terminate effective [ * ] of the succeeding calendar year.

 

(b)                                 If Baxter exercises the election in Section
2.3(a), Baxter will be obligated, in each of calendar years of the further
Extension Period, to (i) expend not less than [ * ] Dollars ($[ * ]) per year on
marketing/promotional activities in the European Territory for the Platelet
System and Plasma System, to be allocated between such programs as approved by
the Governance Committee, and (ii) commit, at Baxter’s own expense, not less
than [ * ] full-time-equivalent (FTE) employees in the European Territory in the
areas itemized above, including not less than [ * ] employees, dedicated
full-time and [ * ] employees dedicated half-time, to marketing and sales
activities for the Platelet System, and not less than [ * ] additional employees
dedicated full-time to marketing and sales activities for the Plasma System,
unless these commitments are revised through mutual agreement at the Governance
Committee.  However, if the Plasma System has not then received CE mark
approval, and is not expected to receive such approval within such calendar
year, the total expenditures for such year will be [ * ] Dollars ($[ * ]) and
the [ * ] additional employees dedicated to marketing and sales activities for
the Plasma System shall not be required for such calendar year.

 

2.4                                
Reporting.                                      The Baxter INTERCEPT Marketing
Manager for Europe will be the primary contact for the Governance Committee, and
will be responsible for reporting on the status and progress of the agreed-upon
activities.  Baxter will provide a monthly report to Cerus on market activities,
including status and progress.

 

2.5                                 Intentionally Omitted.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

2.6                                 Escrow Account.

 

(a)                                  Baxter will deposit in a joint BHC/Cerus
escrow account (the “Escrow Account”) pursuant to an Escrow Agreement to be
entered into substantially in the form of Exhibit B to this Agreement (the
“Escrow Agreement”):

 

i.                                          [ * ] Dollars ($[ * ]) on or before
the [ * ] day following [ * ];

 

ii.                                       [ * ] Dollars ($[ * ]) on or before [
* ]; Baxter represents that this amount equals the difference between (x) [ * ]
Dollars ($[ * ]) and (y) [ * ] by Baxter in the third and fourth calendar
quarters of 2004 on marketing and promotional activities for the INTERCEPT Blood
System, pursuant to the plan outlined and agreed upon by the Governance
Committee, not including Baxter FTE and fringe benefit expenses; and

 

iii.                                    [ * ] Dollars ($[ * ]) on or before [ *
].

 

(b)                                 The Governance Committee will meet
periodically (not less frequently than quarterly) to review and approve
expenditures that have been made for marketing/promotional activities to assure
consistency with the previously-approved budget and plan.  Upon such approval,
duly authorized signatures of Cerus and BHC will jointly sign instructions to
the escrow agent to release funds to the Party (BHC, BHSA or Cerus) that
incurred the expenditures.  With respect to expenditures pursuant to Section
2.8, a duly authorized signatory of Cerus may solely sign instructions to the
escrow agent to release funds to BHC for qualifying expenditures under Section
2.8.

 

2.7                                 2005–2006 Commitment; Release From Escrow
For Marketing/Promotional Activities.  Amounts deposited into the Escrow Account
in 2005 and 2006 will be used to fund marketing/promotional expenses for the
2005 calendar year and 2006 calendar year, respectively, as further discussed in
Section 8.1 below.  For the avoidance of doubt, these funds will be over and
above, and will not be used to fund, Baxter FTE expenses committed in Section
2.1 hereof; provided, however, they may fund expenses of consultants and of
additional employees (beyond the FTEs committed pursuant to Section 2.1 hereof)
dedicated full-time to sales and marketing of INTERCEPT, if engagement of such
resources is approved by the Governance Committee.  Approval of marketing and
promotional expenditures will be governed by the terms of the Platelet Agreement
and the Plasma Agreement, which provide for final plans and strategies to be
established by the Management Board (now the Governance Committee) reasonably
and in good faith.  Baxter and Cerus each agrees that the objective is to expend
the full amount of these funds in each respective calendar year, and neither
will unreasonably withhold its consent to such expenditures.

 

2.8                                 Release From Escrow For Plasma Development. 
Notwithstanding the foregoing, Cerus may, in its sole discretion, direct that an
amount not exceeding Two Million Two Hundred Thousand Dollars ($2,200,000) be
released from the Escrow Account to reimburse Baxter for activities that Baxter
may undertake at Cerus’ request to

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

continue development activities for the Plasma System directed toward CE Mark
approval in the European Territory, and related manufacturing and validation,
thereby releasing Cerus of the obligation for such payment from Cerus’ own
funds.  Not more than (a) [ * ] Dollars ($[ * ]) of such funds will be released
in 2005 (to reimburse Baxter for activities in [ * ]), and not more than (b) [ *
] Dollars ($[ * ]) of such funds will be released in [ * ] (to reimburse Baxter
for activities in [ * ]).  Such release of funds will reduce the amount of the
funds in the Escrow Account that would otherwise be dedicated to
marketing/promotional expenses for the Plasma System, which the Parties agree is
[ * ] Dollars ($[ * ]) for [ * ], combined, before such reductions.

 

2.9                                 Distribution, Payment of Unused Funds. 
Subject to Section 2.7, in the event the Governance Committee does not approve
expenditure of the full amount of the escrowed funds allocated to [ * ] in that
calendar year, or does not approve expenditure of the full amount of funds
committed pursuant to Section 2.2(b) hereof in any year of the Extension Period,
or if for any reason there are any such escrowed or committed amounts remaining
unspent at the end of any such calendar year, the amount of unspent funds in the
escrow account will be distributed equally to Baxter and Cerus within [ * ] days
following the end of the calendar year.  With respect to any amounts committed
pursuant to Section 2.2 or Section 2.3 for any Extension Period (if funds
representing such amounts are not in the Escrow Account) one-half of the amounts
so committed, but unspent, in any calendar year, will be paid by Baxter to Cerus
within [ * ] days following the end of the calendar year.

 

2.10                           Marketing Plans and Activities.  For 2005, 2006
and of each year of the Extension Period, the joint Baxter/Cerus INTERCEPT
marketing team will prepare and present to the Governance Committee a detailed
marketing plan and budget for that calendar year for the Platelet System and
Plasma System in the countries in the European Territory where Baxter retains
Commercialization Rights.  The Governance Committee will approve such marketing
plan and budget not later than [ * ] and [ * ] respectively of each respective
year, and will also by [ * ] agree on a retention plan for dedicated INTERCEPT
marketing personnel in the European Territory for 2005 and 2006 and each year of
any Extension Period.  The Governance Committee must approve any subsequent
changes to such plan or budget.  Neither Baxter nor Cerus will unreasonably
withhold its approval of such plan or budget or subsequent revisions thereto. 
Cerus will not unilaterally make any commitments to any customers that any
studies will be funded by Baxter (including funding through the Escrow Account)
relative to such customers.  In the event that Cerus does unilaterally make any
such commitment, Cerus shall bear the expense of such study.

 

2.11                           North America Commercialization Rights.

 

(a)                                  Subject to the terms of this Agreement,
Baxter shall maintain Commercialization Rights as to the Platelet System in
North America.  It is understood that the Parties, intend to carry out
discussions with the U.S. Food and Drug Administration (“FDA”) to gain
clarification whether the Platelet System may be approved for marketing in the
United States without additional clinical or other activities,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

or whether additional such activities will be required.  When such question is
answered with reasonable clarity (which the Parties anticipate will occur at a
meeting with the FDA, and will not require formal written response from the
FDA), Cerus will provide Baxter with a notice requesting Baxter to confirm
whether Baxter desires to continue to maintain Commercialization Rights as to
the Platelet System in North America. Baxter will have [ * ] days from the date
of Cerus’ notice to respond by written notice to Cerus.  If Baxter responds that
Baxter does not desire to maintain Commercialization Rights as to the Platelet
System in North America, or if Baxter fails to respond strictly within such [ *
] day period, Baxter’s Commercialization Rights to the Platelet System in North
America will immediately terminate upon such event.

 

(b)                                 If Baxter’s written notice of response
states that Baxter desires to maintain Commercialization Rights as to the
Platelet System in North America, then Baxter shall have the following
obligations:

 

(i)                                     Baxter will fund one hundred percent
(100%) of further clinical, development or other activities, including without
limitation Phase 3b or Phase 4 studies, if required by the FDA for approval to
market the Platelet System, and will use commercially reasonable efforts to
carry out such activities and gain such approval;

 

(ii)                                  Baxter will use commercially reasonable
efforts to launch the Platelet System in the United States as promptly as
possible following FDA approval.  Baxter will expend not less than [ * ] Dollars
($[ * ]) per year on marketing/promotional activities in North America for the
Platelet System during the calendar year preceding market launch and the next
following calendar year, and will expend not less than [ * ] Dollars ($[ * ])
per year on marketing/promotional activities in North America for the Platelet
System each calendar year thereafter.  In addition, Baxter will commit not less
than [ * ] FTEs to sales and marketing of the Platelet System in North America. 
The marketing/promotional expenses specified above will be over and above such
FTE expenses, unless otherwise agreed by the Governance Committee.

 

2.12                           BioOne Territory Commercialization Rights.  With
respect to the countries of Japan, China (including all Special Administrative
Regions), Taiwan, South Korea, Thailand, Vietnam and Singapore (the “BioOne
Territory”), Commercialization Rights continue to the extent provided in Section
4.4 of this Agreement; provided that if a transaction of the nature described in
Section 3.2(c) hereof is not entered into with BioOne or another entity within [
* ] months of the date of this Agreement; Commercialization Rights as to the
Plasma System will terminate in China (including Hong Kong and other specific
administrative regions) and Japan.  In such event, the remainder of countries in
the BioOne Territory will be considered ROW as to the Plasma System for the
purposes of this Agreement.

 

2.13                           Rest of World Commercialization Rights.

 

(a)                                  As used herein, “Rest of World” or “ROW”
means all countries other than the countries of the European Territory, North
America and the BioOne

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

Territory, as such terms are defined herein; provided however that certain
countries may be added to the ROW pursuant to the express provisions hereof.

 

(b)                                 Subject to the terms of this Agreement,
Baxter shall maintain Commercialization Rights for the Platelet System under the
Platelet Agreement and the Plasma System under the RBC/FFP Agreement in the
countries of the ROW through the period provided for in this Section 2.13.

 

(c)                                  Baxter’s Commercialization Rights for the
ROW will continue in effect for the same period as Baxter’s Commercialization
Rights for the European Territory, subject to Section 8 hereof and to the
following.  For 2005, 2006 and each year of the Extension Period, Baxter will
prepare and present to the Governance Committee a detailed marketing plan and
budget for that calendar year for the Platelet System and the Plasma System for
specific countries in the ROW.  For 2005, such plan and budget for such specific
countries will be presented not later than [ * ] days after the Effective Date,
for approval by the Governance Committee its second calendar quarter meeting (if
not approved sooner).  For subsequent calendar years, such budget and plan will
be presented for approval by the Governance Committee not later than [ * ] of
each respective year.  Not later than [ * ] of each succeeding year, the
Governance Committee will review whether or not Baxter has performed the
activities specified in the marketing plan and budget previously approved for
each such country.  If Baxter has not performed the specified activities in any
country, Cerus may elect, by written notice to Baxter, to terminate Baxter’s
Commercialization Rights in such country.

 

(d)                                 If the marketing plan and budget for a
particular ROW country presented by Baxter pursuant to Section 2.13(c) above is
not approved by the Governance Board, Cerus may elect, by written notice to
Baxter, to terminate Baxter’s Commercialization Rights in such country.  If
Baxter and Cerus disagree at the Governance Committee level on whether the plan
should be approved, the matter will be submitted for arbitration pursuant to
Section 15.12 hereof.

 

(e)                                  If Baxter does not provide a marketing plan
and budget for any year, as provided in Section 2.13(c) above for a country in
the ROW, Cerus may request that Baxter provide such a plan and budget for such
country.  If Baxter does not provide such a plan for such country within [ * ]
days after such request, Cerus may elect, by written notice to Baxter, to
terminate Baxter’s Commercialization Rights in such country.

 

(f)                                    If at any time for any reason, the rights
granted to a partner revert to Baxter and Cerus with respect to any country of
the ROW, then Baxter’s Commercialization Rights will automatically terminate as
to such country, which shall be thereafter considered a Reverted Right Region.

 

(g)                                 Subject to Section 4.3, Baxter’s
Commercialization Rights will automatically terminate as to all ROW countries
upon termination of Baxter’s Commercialization Rights as to the European
Territory, upon non-exercise by Baxter of its election pursuant to Section 2.3
(a); provided, however, that if the termination of

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------


 

European Territory Commercialization Rights occurs through exercise by Cerus of
the European Territory Buy-Out rights pursuant to Section 8.1 hereof, Cerus may
obtain such rights as to the ROW country only through exercise of its ROW
country Buy-Out Rights pursuant to Section 8.2 hereof.

 

2.14                           Condition to Extensions.  It shall be a condition
to exercise of Baxter’s options to extend any Commercialization Rights into any
Extension Period that Baxter shall be in compliance, in all material respects,
with the requirements of this Agreement, the Platelet Agreement, the RBC/FFP
Agreement (as to Plasma System matters) and the Concurrent Agreements at the
time of such exercise.

 

3.                                       DEVELOPMENT.

 

3.1                                 Platelets.

 

(a)                                  Cerus and Baxter acknowledge and agree that
the Cooperative Development Work, as defined in the Platelet Agreement:

 

(i)                                     is completed, effective January 1, 2005,
with respect to activities directed toward the European Territory;

 

(ii)                                  continues with respect to activities
directed toward North America, subject to the following:  After the Effective
Date, the Cooperative Development Work will be initially limited to preparing
(to the extent not already prepared), and submitting to the FDA,  such documents
as Cerus deems appropriate, and participating in one or more meetings with the
FDA.  The purpose of such activities is to gain clarification whether the
Platelet System may be approved for marketing in the United States without
additional clinical or other activities, or whether additional such activities
will be required.  Cerus will have the primary discretion to determine the
strategy for communications with the FDA, subject to Baxter’s approval, and
Baxter will conduct such communications, including meetings, with the
participation of Cerus.  Each Party will bear its own expenses of such
activities.  Following such activities, if Baxter, pursuant to the Section
2.11(b), provides notice that Baxter desires to maintain Commercialization
Rights as to the Platelet System in North America, then the Cooperative
Development work will continue (if additional development activities are
required) with Baxter thereafter bearing all costs of such activities as
provided in Section 2.11(b)(i).  If, pursuant to Section 2.11(a), Baxter does
not maintain Commercialization Rights as to the Platelet System in North
America, the Cooperative Development Work will then be considered terminated as
to the Platelet System in North America.

 

(b)                                 With respect to the BioOne Territory, Baxter
and Cerus acknowledge that development and commercialization will be carried on
by BioOne Corporation (“BioOne”) pursuant to agreements previously entered into
with BioOne BHC, BHSA and Cerus each agrees to perform its obligations under
such agreements in support of BioOne’s activities. Such activities will not be
considered Cooperative Development work that is subject to joint funding under
the Platelet Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

(c)                                  With respect to activities concerning the
Platelet System directed to the ROW, the parties will pursue commercialization
as provided in Section 2.13 hereof.  Such activities will be at Baxter’s expense
and will not be considered Cooperative Development work that is subject to joint
funding under the Platelet Agreement, unless the parties otherwise agree at the
Governance Committee level.  It is understood that Baxter has no obligation to
make any System modifications, or fund any clinical studies, that may be
necessary to gain approval in any ROW country, but Baxter agrees that the
expenses of any regulatory personnel and activities in such country will be
solely Baxter’s responsibility.

 

3.2                                 Plasma.

 

(a)                                  Cerus and BHC acknowledge and agree that
the Cooperative Development Work, as defined in the RBC/FFP Agreement, for the
Plasma System;

 

(i)                                     continues with respect to activities
directed toward obtaining CE Mark in the European Territory;

 

(ii)                                  is terminated, effective January 1, 2005,
with respect to activities directed to North America;

 

(b)                                 With respect to activities directed toward
obtaining CE Mark for the Plasma System and related manufacturing and
validation, Baxter agrees, at Cerus’ request and expense, to carry out the
further development activities set forth on Exhibit C to this Agreement within
the time schedules set forth on such Exhibit for such activities.  The charge
for such activities will not exceed the amount set forth on such Exhibit,
provided that the scope of such activities is not expanded.  Cerus agrees to
fund those Baxter activities, as well as Cerus activities, directed toward
completing the application for CE Mark, including through funding from the
Escrow Account pursuant to Section 2.8, above.

 

(c)                                  With respect to the countries of the BioOne
Territory, it is acknowledged that Cerus has been discussing with BioOne and
Baxter a potential transaction related to the Plasma System that is similar to
the transaction previously entered into for the Platelet System.  In the event
such a transaction is entered into, it is anticipated that development and
commercialization will be carried on by BioOne.  Pending the completion of the
transactions, the Parties do not expect that any Cooperative Development work
will be funded specifically directed to the countries of the BioOne Territory. 
The parties agree to cooperate to supply information to BioOne and engage in
discussions with BioOne to facilitate the completion of such transaction. Such
activities will not be considered Cooperative Development work that is subject
to funding under the RBC/FFP Agreement.  In the event that such transaction is
not entered into with BioOne or another entity within [*] months of the date of
this Agreement, the Cooperative Development Work for the Plasma System will be
considered terminated with respect to the countries of the BioOne Territory.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

(d)                                 With respect to activities concerning the
Plasma System directed to the ROW, the parties will pursue commercialization as
provided in Section 2.13 hereof.  Such activities will be at Baxter’s expense
and will not be considered Cooperative Development work that is subject to joint
funding under the RBC/FFP Agreement, unless the parties otherwise agree at the
Governance Committee level.  It is understood that Baxter has no obligation to
make any System modifications, or fund any clinical studies, that may be
necessary to gain approval in any ROW country, but Baxter agrees that the
expenses of any regulatory personnel and activities in such country will be
solely Baxter’s responsibility.

 

3.3.                              Red Blood Cells.  Cerus and BHC acknowledge
and agree that the Cooperative Development Work, as defined in the RBC/FFP
Agreement, for the RBC System is terminated, effective January 1, 2005, with
respect to activities directed to all countries of the world; provided that
Baxter shall promptly complete in 2005 the chronic and acute close-out clinical
trial reports on the RBC program that had been scheduled for completion in 2004,
and furnish such reports to Cerus, which shall be at Baxter’s own expense with
respect to any activities in 2005.

 

4.                                       RELINQUISHMENT OF RIGHTS.

 

4.1                                 Rights Relinquished.  BHC and BHSA each
hereby releases and relinquishes to Cerus all of its licenses and related rights
under the Platelet Agreement and the RBC/FFP Agreement to Cerus Patents, Cerus
Know-How, Cerus Licensed Patents, Cerus Licensed Know-How and Cerus Compounds,
Cerus Inventions, Cerus Project Inventions and Contractor Inventions, as such
terms are defined in such agreements respectively, as follows in the following
regions (the “Reverted Right Regions,” each a “Reverted Right Region” as to the
particular System or Systems):

 

(a)                                  Plasma.  Under the RBC/FFP Agreement, as to
the field of inactivation of pathogens in plasma components of blood: all
licenses and related rights in North America;

 

(b)                                 Red Blood Cells.  Under the RBC/FFP
Agreement, to the field of inactivation of pathogens in red blood cells: all
licenses and related rights worldwide;

 

(c)                                  Other.  Under the RBC/FFP Agreement, as to
any other part of the Field (as such term is defined in such agreement) that is
not mentioned in Sections 4.1(a) and 4.1(b) above: all licenses and related
rights worldwide.

 

4.2                                 Rights Relinquished on Subsequent
Termination of Commercialization Rights.  Effective upon the termination of
Commercialization Rights as to the Platelet System or the Plasma System in any
country as to which licenses and rights were not previously released and
relinquished pursuant to Section 4.1, BHC and BHSA each will automatically
release and relinquish to Cerus all of its licenses and related rights under the
Platelet Agreement and the RBC/FFP Agreement, as the case may

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

be, to Cerus Patents, Cerus Know-How, Cerus Licensed Patents, Cerus Licensed
Know-How and Cerus Compounds, Cerus Inventions, Cerus Project Inventions and
Contractor Inventions, except to the extent that Commercialization Rights are
expressly retained by Baxter hereunder after such date.  At such time, such
country will become part of the Reverted Right Regions.

 

4.3                                 Rights Retained for Third Party Agreements. 
If an agreement is reached, on or before [ * ], or during [ * ], if applicable,
with a partner or partner(s) for commercialization of the Platelet System or the
Plasma System in any country (outside the BioOne Territory) in which Baxter then
retains Commercialization Rights for such System, licenses and related rights in
such country will remain subject to the Platelet Agreement or the RBC/FFP
Agreement, case may be, as necessary to support such third party agreement. (Any
such third party agreement will require the approval of Baxter and Cerus.)
Revenues from such agreement [ * ].  However, if at any time for any reason, the
rights granted to such third party revert to Baxter/Cerus with respect to such
country, then Baxter’s license and related rights shall automatically be
released and relinquished to Cerus as to such System in such country, which
shall be thereafter considered a Reverted Right Region.  If the Parties are
unable to complete such mutually acceptable agreements in a country on or before
the date on which Baxter’s Commercialization Rights terminate in such country,
such country will become part of the Reverted Rights Region as of the date of
termination of the Commercialization Rights.

 

4.4                                 Rights Retained For Performance of BioOne
Agreements. Notwithstanding Section 4.2, Baxter will retain any licenses and
related rights necessary to support the licenses granted by Baxter to BioOne and
to enable Baxter to carry out its commitments (a) to BioOne under the BioOne
Agreements concerning the Platelet System, and (b) under future agreements (with
respect to the BioOne Territory) that may be entered into between Cerus, Baxter
and BioOne or another entity pursuant to the terms of the Agreement.  However,
if at any time for any reason, the rights granted to BioOne or other entity as
to the Platelet System or the Plasma System revert to Baxter/Cerus with respect
to China or Japan, then Baxter’s license and related rights shall automatically
be released and relinquished to Cerus as to such country, which shall be
thereafter considered a Reverted Right Region as to such System (subject to
Baxter’s rights under section 5.6 of the License Agreement).  If such rights
revert to Baxter/Cerus as to a System in any other country of the BioOne
Territory, such country will thereafter be considered part of ROW for the
purposes of this Agreement.

 

4.5                                 Regulatory Transfer.  Baxter hereby
transfers to Cerus the regulatory rights and future responsibility for the
Platelet System, the Plasma System and the RBC System in the respective Reverted
Rights Regions applicable to each such System as of such date. Baxter will make
a prompt subsequent orderly transfer of the related regulatory documents to
Cerus.

 

4.6                                 Regulatory Transfer on Other Events.  Upon
any event resulting in addition of a country or region to the Reverted Rights
Regions as to any System, there shall be automatically transferred to Cerus the
regulatory rights and future responsibility

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

for such Systems in such country or region.  Baxter will, as early as reasonably
possible, make an orderly transfer of the related regulatory documents to Cerus.

 

4.7                                 Cross-Reference to Baxter Regulatory Files. 
Following the transfers of regulatory rights and responsibilities described
above, Cerus shall continue to be able to cross-reference any regulatory files
of Baxter as necessary or useful to support regulatory submissions for the
Platelet System the Plasma System and the RBC System.  Baxter shall, at Cerus’
request, execute and provide to Cerus such other documents as are necessary or
appropriate to notify any regulatory agency of such authorization.

 

5.                                       LICENSE AGREEMENT; TRADEMARK LICENSE.

 

5.1                                 License Agreement.  Concurrently with this
Agreement, Baxter and Cerus are entering into a License Agreement (the “License
Agreement”) whereby Baxter licenses to Cerus certain rights to certain patents,
know-how and materials, all as described in the License Agreement, related to
the INTERCEPT Blood System in the Reverted Rights Regions.

 

5.2                                 No Diligence Obligations.  For the purpose
of dispute avoidance, it is agreed that Cerus has no diligence obligations to
develop or commercialize products under this Agreement or the License Agreement,
except as set forth in Section 3.2(b) concerning activities related to the
application for CE Mark for the Plasma System.

 

5.3                                 Trademark License Agreement.  Concurrently
with this Agreement, Baxter and Cerus are entering into a Trademark License
Agreement (the “Trademark License”) whereby certain rights in the INTERCEPT
Blood mark, other marks that include the INTERCEPT name, and any designs
associated therewith, are licensed to Cerus in the countries in which Cerus
gains Commercialization Rights.

 

6.                                       MANUFACTURING AND SUPPLY.

 

6.1                                 Platelets and Plasma in the Countries Where
Baxter Retains Commercialization Rights.

 

(a)                                  For the purpose of clarity, so long as
Baxter retains Commercialization Rights hereunder for the Platelet System or the
Plasma System, as the case may be, for a particular country or region, Baxter
will continue to manufacture Platelet Systems and related products as provided
in the Platelet Agreement, and Plasma Systems and related products as provided
in the RBC/FFP Agreement, for such country or region, as well as sets for use in
development and clinical testing of such Products in such country or region. 
Except for costs Cerus has previously expressly agreed to incur in connection
with design transfer for relocation of Plasma System manufacturing from [ * ] to
[ * ], Baxter will bear all costs of relocation and revalidating manufacturing
facilities.  Any costs involved with such relocation will not increase the Cost
of Goods to Cerus over the Cost of Goods that was in effect as to manufacture of
any System at the previous location.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding Section 6.1(a), the Parties
will cooperate to attempt to identify suppliers that could manufacture or
assemble complete Platelet Sets and Plasma Sets at lower cost than Baxter’s Cost
of Goods and at equal or superior quality to Baxter’s manufacture or assembly. 
(Such supplier would be permitted to obtain at cost Baxter raw materials for
such use in manufacture or components for use in assembly).  In the event that
the Parties’ identify such a supplier, or Cerus individually identifies such a
supplier, Cerus may provide written notice to Baxter of its request that Baxter
utilize such supplier in order to reduce the Cost of Goods for a particular
System.  (Cerus may provide such notice, however, only if Baxter has elected to
extend its Commercialization Rights into an Extension Period.) Within [ * ]
months of its receipt of such notice Baxter shall either (a) reduce its Cost of
Goods for the particular System to be no greater than that which would pertain
by use of such supplier, or (b) commence payment to Cerus of additional Revenue
Sharing Payments (as defined under the Platelet Agreement and the RBC/FFP
Agreement) equal to the additional amounts that Cerus would receive if the
supplier were utilized, or (c) commence transition to such supplier and
thereafter use commercially reasonable efforts to expeditiously complete such
transition.  As used herein, the terms “Platelet Sets” and “Plasma Sets” shall
mean “Inactivation Packages” (as defined in the Platelet Agreement and the
RBC/FFP Agreement) for the Platelet System and the Plasma System, respectively.

 

6.2                                 Manufacturing and Supply Agreement.  To
assure Cerus a supply of products for a certain period in those countries and
regions in which Cerus gains Commercialization Rights, Baxter and Cerus are
entering into a Manufacturing and Supply Agreement of even date herewith.

 

6.3                                 Obligations to BioOne.  Baxter agrees, for
the benefit of Cerus, to manufacture products and materials, components and
subassemblies for BioOne pursuant to the Manufacturing and Supply Agreement
previously entered into with BioOne for the Platelet System, and agreements, if
any, that may be entered into with BioOne or other party for the Plasma System,
and to otherwise comply with its obligations under the BioOne Agreements and
such other agreements, if any.

 

7.                                       TRANSITION SERVICES.  To assure a
smooth transition of rights and responsibilities concerning marketing, sales and
distribution responsibilities in any country upon termination of Baxter’s
Commercialization Rights in such country, concurrently with this Agreement,
Baxter and Cerus are entering into a Transition Services Agreement (the
“Transition Services Agreement”).

 

8.                                       CERUS BUY-OUT OF COMMERCIALIZATION
RIGHTS.

 

8.1                                 European Territory Buy-Out.  If Baxter
exercises the election under Section 2.3(a) to continue Commercialization Rights
into any Extension Period, commencing with the [ * ] Extension Period, Cerus
will have the election (the “European Territory Buy-Out Rights”) to terminate
Baxter’s Commercialization Rights in the European Territory as to the Platelet
System and the Plasma System, effective as of [ * ],

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

or as of the first day of any subsequent Extension Period, as the case may be. 
For the purpose of clarity, in such event, Baxter’s Commercialization Rights
will not continue into such Extension Period, even though Baxter elected to so
continue.  Such election will apply to the entire European Territory, and may
not be exercised on a country-by-country basis.

 

(a)                                  To make such election, Cerus will so notify
Baxter in writing not later than the [ * ] next following the [ * ] deadline for
Baxter’s exercise of its election pursuant to Section 2.3(a).

 

(b)                                 In consideration of such election, Cerus
shall pay to Baxter an amount (the “European Territory Buy-Out Price”) computed
as follows:  The European Territory Buy-Out Price shall be equal to (i) [ * ]
times Baxter’s Adjusted Gross Margin (as defined in Section 8.3) on sales of the
Platelet System, and (ii) [ * ] times Baxter’s Adjusted Gross Margin on sales of
the Plasma System; in the European Territory for the [ * ] months preceding [ *
] of the calendar year of Cerus’ election notice pursuant to clause (a)
immediately above.

 

8.2                                 ROW Country Buy-Out.  Cerus will have the
election (the “ROW Country Buy-Out Rights”) to terminate Baxter
Commercialization Rights as to any ROW country as of the first day of any
calendar year commencing with [ * ].

 

(a)                                  To make such election, Cerus will so notify
Baxter in writing not later than July 1of the calendar year prior to the
calendar year in which such termination is to become effective.

 

(b)                                 In consideration of such election, Cerus
shall pay to Baxter an amount (the “ROW Country Buy-Out Price”) computed as
follows:  The ROW Country Buy-Out Price for a particular country shall be equal
to (i) [ * ] times Baxter’s Adjusted Gross Margin on sales of the Platelet
System, and (ii) [ * ] times Baxter’s Adjusted Gross Margin on sales of the
Plasma System; in such country for the [ * ] months preceding [ * ] of the
calendar year of Cerus’ election notice; provided, however, that the ROW Country
Buy-Out price for any country will be not less than the amount of Baxter’s
expenditures (not including FTE costs except for employees dedicated full-time
to commercial activities concerning the Platelet System and the Plasma System in
such country) on commercial activities dedicated to the Platelet System and the
Plasma System in that country during the [ * ] months preceding such [ * ] date.

 

8.3                                 Adjusted Gross Margin.             As used
in this Section 8, Baxter’s Adjusted Gross Margin means Baxter’s gross sales
revenues, less product return credits and pricing adjustments, as determined in
accordance with generally accepted accounting principles, consistently applied
(GAAP) and in accordance with Baxter’s normal accounting policies consistently
applied, minus Revenue Sharing Payments (as defined in the Platelet Agreement
and the RBC/FFP Agreement) paid or payable to Cerus in respect of such sales
revenues and minus Baxter’s Cost of Goods (as defined in such agreements and
amended by this Agreement).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15

--------------------------------------------------------------------------------


 

8.4                                 Buy-Out Process.  Baxter shall notify Cerus
in writing of the amount of Adjusted Gross Margin pertinent to computing the
European Territory Buy-Out Price or the ROW Country Buy-Out Price, as the case
may be, and furnish Cerus with the information supporting such calculation, as
promptly as such information becomes available to Baxter, following the relevant
[*] date.  Cerus shall notify Baxter within [ * ] days following receipt of such
notice whether Cerus accepts such amount or disputes such amount.  If Cerus
disputes such amount, Baxter and Cerus will follow the dispute resolution
procedure provided in Section 15.12(c) hereof to determine the amount.  Any
dispute concerning the Adjusted Gross Margin amount will not affect or delay the
termination of the respective Commercialization Rights, nor the obligation of
Cerus to pay the respective Buy-Out Price, once such amount is finally
determined.

 

8.5                                 Payment Date.  The European Territory
Buy-Out Price or ROW Country Buy-Out Price will be paid not later than the third
business day of the calendar year in which the termination of Baxter’s
Commercialization Rights becomes effective pursuant to the European Territory
Buy-Out or the ROW Country Buy-Out, as the case may be.

 

9.                                       REVENUE SHARING.

 

9.1                                 Under Platelet and RBC/FFP Agreement. 
Revenues from the sale of Platelet Systems and related products, and Plasma
Systems and related products, in any country where Baxter retains
Commercialization Rights, will continue to be shared as provided in the Platelet
Agreement and the RBC/FFP Agreement, respectively, subject, however to Section
9.3 below.  In addition, during any Extension Period, in computing Premium with
respect to Plasma Systems, Baxter’s Marketing and Administrative Expenses for
any calendar year shall be limited to twelve percent (12%) of Baxter’s Net Sales
for such calendar year (as the terms “Premium,” “Marketing and Administrative
Expenses” and “Net Sales” are defined in the RBC/FFP Agreement).

 

9.2                                 Standard Cost Calculations.  Baxter’s
calculation of the standard cost of goods for the European Platelet System and
estimated cost of goods for the Plasma System for 2005 are set forth on Exhibits
C and D to the Manufacturing Agreement.  The standard cost of goods for
subsequent calendar years will vary depending on (a) volume of manufactured
products; (b) changes to the product specification; (c) unanticipated supplier
costs; and (d) inflation or deflation.  Cost adjustments will be made to reflect
the effect of these variables, provided that (x) adjustments due to volume are
as described in Exhibit D; (y) supplier cost increases are included only if such
increase is greater than inflation, as measured by the year-to-year change in
the annual average CPI-U index; and (z) only changes in inflation or deflation
resulting in a [ * ] percent ([ * ]%) or greater change will be reflected in an
adjustment to the cost of goods.  Baxter represents that the calculation for
2005 has been made, and covenants that future calculations of Baxter’s standard
cost of goods will be made, in accordance with GAAP and Baxter’s normal
accounting practices, all consistently applied, with any estimates used in
making such calculation being made reasonably and in good faith.  The standard
cost will be based upon the local currency in the country in which the
Manufactured Product is

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------


 

manufactured.

 

9.3                                 Adjustments to Standard Cost.

 

(a)                                  For the purposes of this Section the
capitalized terms “Revenue Sharing Payments,” “Premium,” “Cost of Goods” and
“Inactivation Package” have the definitions set forth in the Platelet Agreement
and the RBC/FFP Agreement, respectively.  In addition, the terms “Platelet Sets”
and “Plasma Sets,” as used herein, are intended to be synonymous with
“Inactivation Package,” as used in the Platelet Agreement and the RBC/FFP
Agreement, respectively.  This Section 9.3 is made against the background that
the Revenue Sharing Payments due to Cerus under the Platelet Agreement and the
RBC/FFP Agreement are based on Premium, which is computed in part based on
Baxter’s Cost of Goods.  Baxter has informed Cerus that, in computing Premium,
Baxter has used, and intends to use, its standard cost of goods, calculated
consistent with Section 9.2, rather than its actual Cost of Goods.  The parties
hereby ratify such practice and agree that, subject to Sections 9.3(b), (c) and
(d) below, Baxter’s Cost of Goods, as such term is used in the Platelet
Agreement and the RBC/FFP Agreement shall refer to Baxter’s standard cost of
goods.

 

(b)                                 Notwithstanding the foregoing, for computing
Premium on sales of Platelet Systems in calendar years [ * ] only, the Parties
agree that, promptly following each such calendar year, Baxter will determine
the actual Cost of Goods (without regard to the modification effected by Section
9.3(a)) for such products for such year and prepare a calculation of Premium on
that basis.

 

(i)                                     In the event that such calculation
results in a greater Revenue Sharing Payment to Cerus for such calendar year
than that derived using Baxter’s standard cost of goods, Baxter will make an
additional payment to Cerus in the amount of the difference between such greater
Revenue Sharing Payment amount and the Revenue Sharing Payment previously paid
or payable to Cerus with respect to such calendar year; provided that such
additional payment shall not exceed [ * ] Dollars ($[ * ]) per Inactivation
Package.  Baxter will not be required, however, to make any payment that would
cause Cerus’ Revenue Sharing per Inactivation Package to be greater than the
maximum amount indicated in the last sentence of Section 7.2, as amended, of the
Platelet Agreement.

 

(ii)                                  In the event that such calculation results
in a lesser Revenue Sharing Payment to Cerus for such calendar year than that
derived using Baxter’s standard cost of goods, Cerus will refund to Baxter the
difference between the Revenue Sharing Payment previously paid or payable to
Cerus with respect to such calendar year and such lesser Revenue Sharing Payment
amount; provided that such payment shall not exceed [ * ] ($[ * ]) per
Inactivation Package. Notwithstanding the foregoing, Cerus will not be required,
however, to make any payment that would cause Cerus’ Revenue Sharing per
Inactivation Package to be less than the minimum amount indicated in the last
sentence of Section 7.2, as amended, of the Platelet Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Also notwithstanding the foregoing, for
computing Premium on sales of Platelet Systems and Plasma Systems in calendar
years subsequent to [ * ].  The following shall apply:

 

(i)                                     With respect to Platelet Sets, the Cost
of Goods will exclude that portion of Overhead per Platelet Set exceeding [ *
]Dollars and [ * ] Cents ($[ * ]) per unit; provided that the aggregate number
of Platelet Sets shipped by Baxter in any calendar year exceeds [ * ], inclusive
of shipments to Cerus and shipments by Baxter to its customers or other
collaborators, such as BioOne. With respect to Plasma Sets, the Cost of Goods
will exclude that portion of Overhead per Plasma Set exceeding [ * ] Dollars and
[ * ] Cents ($[ * ]) per unit; provided that the aggregate number of Plasma Sets
shipped by Baxter in any calendar year exceeds [ * ], inclusive of shipments to
Cerus and shipments by Baxter to its customers or other collaborators, such as
BioOne.

 

(ii)                                  If shipments are for fewer than [ * ]
Platelet Sets in any calendar year, aggregate Overhead applied over all Platelet
Sets shipped in such calendar year, inclusive of all shipments described in
clause (i) above, shall not exceed [ * ] Dollars ($[ * ]). If shipments are for
fewer than 40,000 Plasma Sets in any calendar year, aggregate Overhead applied
over all Plasma Sets shipped in such calendar year, inclusive of all shipments
described in clause (i) above, shall not exceed [ * ] Dollars ($[ * ]).

 

(iii)                               As used in this Section 9.3(c) definition:
“Overhead” means total overhead, depreciation and amortization;  “Direct Cost”
means the direct cost of labor and materials computed before Overhead.  For the
purpose of determining Overhead per Platelet Set or Plasma Set (collectively
“Sets”), the parties will project at the commencement of each calendar year
whether the number of such Sets expected to be shipped in such calendar exceeds
[ * ] and will apply clause (a) or (b) above according to such projection.  If
the parties projected that fewer than [ * ] units would be shipped, a
reconciliation will be made promptly following the end of such calendar year. 
If the parties projected that more than [ * ] units would be shipped, a
reconciliation will be made promptly following the end of such calendar year if
fewer units were shipped.

 

(d)                                 For the purpose of clarity, the Parties
preserve the Platelet Agreement provisions to the effect that, in computing
Premium, Baxter is entitled to deduct that portion of its Cost of Goods that
exceeds $[ * ] and Cerus is entitled to receive that portion of its Cost of
Goods that exceeds $[ * ] (as per the definitions of “Additional Cost of Goods,”
“Anticipated Cost of Goods,” and “Premium” in Section 2 of the Platelet
Agreement).

 

(e)                                  For the purpose of consistency, Baxter
confirms that its standard cost of goods does not and will not include any of
the items that were expressly excluded from “Cost of Goods”, as previously
defined, in the Platelet Agreement and the RBC/FFP Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

9.4                                 Under License Agreement for Reverted Right
Regions.  Cerus will pay Baxter a royalty as set forth in the License Agreement
with respect to the sale of Platelet Systems, Plasma Systems and certain related
products in the Reverted Rights Regions.

 

9.5                                 Under BioOne Agreements.  Baxter and Cerus
will share revenues arising from the agreements previously entered into with
BioOne concerning the Platelet System as provided in such agreements.  If Baxter
and Cerus enter into similar agreements with BioOne or other party with respect
to the Plasma System, as contemplated in Section 3.2(c) hereof, (a) any
royalties arising from such agreement will be allocated and paid as follows: [ *
] percent ([ * ]%) to Cerus and [ * ] percent ([ * ]%) to Baxter, and (b) any
up-front payments, milestone payments and license payments arising from such
agreement will be allocated and paid [ * ] percent ([ * ]%) to Cerus, except
that Baxter would be entitled to receive from Cerus [ * ]Dollars ($[ * ]) of the
[ * ] Dollars ($[ * ]) milestone payment that would be expected by Cerus from
BioOne or another Japan partner on European CE mark approval.  However, the
BioOne milestone payment to Cerus for CE Mark approval will be reduced by half
if CE Mark filing does not occur within [ * ] months following December 28,
2004.  Accordingly, Cerus’ payment to Baxter will be reduced to $[ * ] if the CE
Mark filing occurs after such date.  If the definitive agreements with BioOne
concerning the Plasma System terminate prior to CE Mark approval (or upon a
default by BioOne in making its milestone payment referred to above), and such
milestone payment is not replaced with a similar milestone payment to Cerus, in
the amount of at least [ * ] Dollars ($[ * ]), under an agreement with another
Japan partner, Cerus will not be obligated to make the payment to Baxter as
stated above.  If Cerus does not make such payment, upon reversion of rights to
Baxter and Cerus from BioOne, the rights and obligations of Cerus and Baxter
concerning the Plasma System in the countries of the BioOne Territory will
revert to the terms of the RBC/FFP Agreement.

 

9.6                                 Arising from Third-Party Arrangements.

 

(a)                                  If, during the period that Baxter retains
Commercialization Rights for the Platelet System in any country, the Parties
enter into an arrangement with a third party for commercialization of the such
System in such country, any up-front payments, milestone payments, license
payments and royalties arising from such agreement relative to the Platelet
System will be allocated and paid as follows:  [ * ] percent ([ * ]%) to Cerus
and [ * ] percent ([ * ]%) to Baxter; and

 

(b)                                 If, during the period that Baxter retains
Commercialization Rights for the Plasma System in any country, the Parties enter
into an arrangement with a third party for commercialization of the such System
in such country, (i) any royalties arising from such agreement relative to the
Plasma System will be allocated and paid as follows: [ * ] percent ([ * ]%) to
Cerus and [ * ] percent ([ * ]%) to Baxter, and (ii) any up-front payments,
milestone payments and license payments arising from such agreement relative to
the Plasma System will be allocated and paid [ * ] percent ([ * ]%) to Cerus.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

For the sake of clarity, if such an agreement with respect to any country is
entered into as to the Platelet System or Plasma System after termination of
Baxter’s Commercialization Rights for such System in such country, Baxter will
not be entitled to the payments as provided above, but will instead be entitled
to receive royalties arising from such agreement as provided in Article 5 of the
License Agreement.

 

9.7                                 Intersol Pooling Sets, Intersol SDP
Conversion Kits and Intersol SDP Collection Kits To Be Sold by Baxter.

 

(a)                                  Baxter shall continue to make available to
customers, at reasonable pricing, Intersol Pooling Sets, Intersol SDP Conversion
Kits and Intersol SDP Collection Kits (collectively “Intersol Products”).  For
all such products sold by Baxter or Baxter’s affiliates in any country where
Baxter retains Commercialization Rights, Baxter will pay to Cerus [ * ] percent
([ * ]%) of the Integration Premium.  Such payments shall be made according to
the provisions governing Revenue Sharing Payments under the Platelet Agreement.

 

(b)                                 For all Intersol Products sold by Baxter or
Baxter’s Affiliates in a country in the Reverted Rights Region, whether or not
for use in connection with the Platelet System, Baxter shall pay to Cerus:

 

(i)                                     [ * ] on sales of Intersol Products in
such country until receipt of regulatory approval to market the Platelet System
in such country;

 

(ii)                                  During each [ * ] month period following
the date of such regulatory approval in such country,  (the “Commencement
Date”):

 

(A)                              A royalty of [ * ] percent ([ * ]%) of Net
Sales of Intersol Products up to (but not exceeding) [ * ] of Intersol Products
sold in such country during the [ * ] month period immediately preceding the
Commencement Date (the “Base Volume”); and

 

(B)                                [ * ] percent ([ * ]%) of the Integration
Premium on sales of Intercept Products exceeding the Base Volume.  In any
country where the Platelet System receives regulatory approval prior to Intersol
Product stand-alone approval, there is [ * ].

 

(c)                                  In the event that Baxter enters into any
new license, supply or other commercialization arrangement with a third Person
relating to use of Intersol in connection with the Platelet System, Cerus shall
be entitled to receive [ * ] percent ([ * ]%) of any up-front payments,
milestone payments, license payments and royalties arising from such agreement. 
It is understood that any such agreement by Baxter is subject to Cerus’ prior
written consent.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

(d)                                 For all bulk Intersol Solution sold by
Baxter or Baxter’s Affiliates for use in any country where Baxter retains
Commercialization Rights, Baxter will pay to Cerus [ * ] percent ([ * ]%) of the
Bulk Intersol Premium.

 

(e)                                  For all bulk Intersol Solution sold by
Baxter or Baxter’s Affiliates for use in a Reverted Rights Region, Baxter will
pay to Cerus [ * ] ([ * ]%) of the Bulk Intersol Premium.

 

(f)                                    As used in this Section 9.7, the
following terms have the following meanings and, for the definitions of Intersol
Pooling Set, Intersol SDP Conversion Kit, Intersol SDP Collection Kit, Base
Pooling Set, Base Intersol Collection Kit and Intersol Solution, include all
improvements and modifications to current and future such products developed,
produced, marketed or sold by Baxter to accomplish a similar purpose related to
the Platelet System:

 

“Agreement Year” means a calendar year.

 

“Average Selling Price” shall mean the gross sales revenue, less product return
credits and pricing adjustments, divided by net units sold.

 

“Base Pooling Set” means Baxter’s disposable set for pooling of platelets, not
containing Intersol Solution.

 

“Base SDP Collection Kit” means Baxter’s disposable kit for collection of single
donor platelets using Baxter’s technology and platform, not containing Intersol
Solution.

 

“Bulk Intersol Premium” means the difference between Baxter’s Net Sales and Cost
of Goods for bulk Intersol Solution, as such terms are defined in the Platelet
Agreement, as amended by Section 9.3(a) hereof.

 

“Integration Premium” means the pricing differential between a Base SDP
Collection Kit and an Intersol SDP Collection Kit, and the pricing differential
between a Base Pooling Set and an Intersol Pooling Set, minus Baxter’s Cost of
Goods (as defined in the Platelet Agreement, as amended by Section 9.3(a)
hereof) for the Intersol Solution and integration.  Such pricing differential
should be calculated based on the prior Agreement Year’s actual Average Selling
Price of the Base SDP Collection Kit and the Intersol SDP Collection Kit.  For
Intersol SDP Conversion Kits, the Integration Premium per kit will be equal to
the prior Agreement Year’s actual Average Selling Price of Intersol SDP
Conversion Kits minus Baxter’s Cost of Goods (as defined in the Platelet
Agreement, as amended by Section 9.3(a) hereof) for the Intersol SDP Conversion
Kit.   In the event that for any Agreement Year, it is not possible to calculate
a meaningful pricing differential between Base SDP Collection Kits and Intersol
SDP Collection Kits, or between Base Pooling Sets and Intersol Pooling Sets
(e.g. because Baxter includes Intersol in all or substantially all its
collection kits and pooling sets) the parties will use the pricing differential
that existed in the most recent Agreement Year in which there was

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

such a differential.  The Integration Premium will be determined as soon as
reasonably possible for each Agreement Year.

 

“Intersol Net Sales” means the amount invoiced by Baxter and Baxter Affiliates
for Intersol Products, less credits or allowances, if any, for rejections or
returns, customary trade discounts actually given, less customs and duties paid;
less separately invoiced and actually incurred taxes and other governmental
charges that are imposed directly on or measured by the sale, transfer,
transportation, delivery or use of an Intersol Product; and less freight on
shipment from Baxter to end users.

 

“Intersol SDP Collection Kit” means Baxter’s disposable kit including Intersol
Solution for collection of platelets using Baxter’s technology and platform as
modified to be compatible with the Platelet System such that platelets collected
with the Intersol Baxter SDP Kit can be pathogen inactivated, without any
further processing, through the Platelet System.

 

“Intersol SDP Conversion Kit” means a disposable set having Intersol Solution
which permits the preparation of single donor platelets collected on a
non-Baxter apheresis collection platform to interface with the Platelet System.

 

“Intersol Pooling Set” means a disposable set for the pooling of platelets
including Intersol Solution, such that platelets pooled can be pathogen
inactivated, without any further processing, through the Platelet System.

 

“Intersol Solution” means a proprietary platelet storage solution currently sold
under the trademark “Intersol”.

 

(g)                                 In consideration of the payments provided
for in Sections 9.7(a) and (b), above, Cerus waives the right to receive a [ * ]
percent ([ * ]%) royalty on such sales (which would otherwise be required by
Section 8.3 of the Platelet Agreement).  In addition to the payments provided
for in Section 9.7(a) and 9.7(b), Baxter shall pay to Cerus [ * ] percent ([ *
]%) of the amount by which (i) the sales price to any customer for any Intersol
Product in any country exceeds (ii) the Average Selling Price of such product on
the date [ * ] months prior to receipt of regulatory approval for such product
in such country plus any increase in cost of goods.  Such payment obligation
shall commence to accrue on such date ([ * ] months prior to regulatory
approval).  Such payment will not be required on sales of Intersol Products on
which Cerus is already receiving [ * ] percent ([ * ]%) of Integration Premium
pursuant to [ * ].

 

(h)                                 Baxter shall not be required to make any
payment to Cerus pursuant to this Section 9.7 on the sale of Intersol Products
or bulk Intersol to Cerus pursuant to the Manufacturing Agreement.

 

(i)                                     The period of time over which Baxter
shall report and make payments pursuant to this Section 9.7, with respect to
each country, is [ * ] years from the date of first commercial sale of the
Intersol Product or bulk Intersol Solution in the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22

--------------------------------------------------------------------------------


 

relevant country or until the date of the last to expire Licensed Patent
covering the Intersol Product or Intersol Solution in the relevant country
whichever period is longer (the “Royalty Period”).  For Intersol Products and
bulk Intersol manufactured by Baxter prior to the expiration of the applicable
Royalty Period and sold by Baxter within [ * ] months after the expiration of
such Royalty Period, Baxter shall pay to Cerus the applicable royalty amount set
forth in Section 9.7.

 

(j)                                     Baxter shall not cease making Intersol
Products available unless Baxter has provided Cerus with [ * ] months’ prior
written notice of such intention and has provided Cerus with all information and
assistance required pursuant to the License Agreement and Manufacturing
Agreement to enable Cerus to manufacture such products, or have them
manufactured by third parties.

 

9.8                                 Concerning Platform Manufacturer
Agreements.  Baxter agrees, for the benefit of Cerus, to continue to supply
Intersol Solution to [ * ], and otherwise comply with its obligations under (a)
the Technology Development Agreement and Requirements Contract with such company
entered into as of [ * ], as amended effective [ * ], (b) the Supply Agreement
entered into as of [ * ], with [ * ], and (c) the Supply Agreement entered into
as of [ * ], with [ * ].

 

9.9                                 Concerning Intersol Solution Validation
Activities.           In the event that Cerus requires that Intersol Solution to
be made available in Intersol Collection Kits, Intersol SDP Conversion Kits or
Intersol Pooling Sets in any country where Baxter has not previously obtained
regulatory approval for such use of Intersol Solution, Baxter, at Cerus’ request
and expense, will expeditiously undertake such activities as necessary or
appropriate to obtain such approval.  Cerus and Baxter will mutually agree on
plans and budgets for such activities, which agreement will not be unreasonably
withheld.

 

9.10                           Concerning Third-Party [ *
].                                In the event that Baxter obtains a [ * ] from
[ * ] of [ * ] relating to [ * ] in [ * ] held by [ * ], including [ * ], Cerus
shall pay to Baxter the lesser of (x) [ * ] percent ([ * ]%) of the amount paid
by Baxter to [ * ] to obtain [ * ], or (y) $[ * ]; provided that Cerus shall be
obligated to make such payment only if Baxter elects [ * ] for [ * ].

 

10.                                 MUTUAL RELEASES.

 

10.1                           Baxter’s Release.   Upon execution of this
Agreement and the Concurrent Agreements and subject to the complete fulfillment
and performance of all conditions set forth therein, Baxter together with its
respective predecessors, affiliates, assigns, representatives, agents,
attorneys, partners, employees and insurers hereby fully releases, remises,
forgives and discharges (collectively “Releases”) Cerus, together with its
respective predecessors, affiliates, assigns, representatives, agents,
attorneys, partners, employees and insurers from all claims, actions and causes
for action (whether at law, in equity, or otherwise), disputes, demands,
counterclaims, arbitrations, duties, debts, suits, damages, obligations, costs,
expenses, liens, liabilities, accounts, reckonings, rights, rights of action,
rights of indemnity (whether legal or equitable), rights of subrogation,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23

--------------------------------------------------------------------------------


 

rights to contribution, defenses, setoffs and remedies of any nature whatsoever,
(collectively “Claims”) whether known or unknown, which Baxter has, or ever had,
or, may hereafter have, for, upon, or by reason of any matter, cause, or thing,
of any nature whatsoever, except as set forth in Section 10.3 hereof, occurring
at any time or times up to the date of this Agreement (but not including
obligations under this Agreement or the Concurrent Agreements); in each case
solely to the extent arising out of any failures of Cerus to have performed any
of its obligations under the Platelet Agreement or the RBC/FFP Agreement. 
Baxter acknowledges and affirms that it is not relying on, and has not relied
on, any representation or statement made by Cerus with respect to the facts
involved in this release or with regard to the rights or asserted rights of
Baxter.  Baxter hereby assumes all risk with respect to any mistakes of fact
with regard to this release and with regard to all facts which are now unknown
to Baxter relating thereto.

 

10.2                           Cerus’ Release.  Upon execution of this Agreement
and the Concurrent Agreements and subject to the complete fulfillment and
performance of all conditions set forth therein, Cerus, together with its
respective predecessors, affiliates, assigns, representatives, agents,
attorneys, partners, employees, and insurers hereby fully releases, remises,
forgives and discharges (collectively “Releases”) Baxter, together with its
respective predecessors, affiliates, assigns, representatives, agents,
attorneys, partners, employees and insurers from all claims, actions and causes
for action (whether at law, in equity, or otherwise), disputes, demands,
counterclaims, arbitrations, duties, debts, suits, damages, obligations, costs,
expenses, liens, liabilities, accounts, reckonings, rights, rights of action,
rights of indemnity (whether legal or equitable), rights of subrogation, rights
to contribution, defenses, setoffs and remedies of any nature whatsoever
(collectively “Claims”) , whether known or unknown, which Cerus has, or ever
had, or, may hereafter have, for, upon, or by reason of any matter, cause, or
thing, of any nature whatsoever, except as set forth in Section 10.3 hereof,
occurring at any time or times up to the date of this Agreement (but not
including obligations under this Agreement or the Concurrent Agreements); in
each case solely to the extent arising out of any failures of Baxter to have
performed any of its obligations under the Platelet Agreement or the RBC/FFP
Agreement.  Cerus acknowledges and affirms that it is not relying on, and has
not relied on, any representation or statement made by Baxter with respect to
the facts involved in this release or with regard to the rights or asserted
rights of Cerus.  Cerus hereby assumes all risk with respect to any mistakes of
fact with regard to this release and with regard to all facts which are now
unknown to Cerus relating thereto.

 

10.3                           Survival of other Agreements and Claims.  It is
understood and agreed that the Platelet Agreement and the RBC/FFP Agreement
survive this Agreement and remain in effect, as amended by this Restructuring
Agreement.  Nothing in this Agreement is intended to alter the rights and
obligations of the Parties that have accrued to the Parties under the Platelet
Agreement or the RBC/FPP Agreement to the date hereof, except solely to release
Claims for any failures to perform, as expressly stated in Sections 10.1 and
10.2 of this Agreement.  It is further understood and agreed that,
notwithstanding Sections 10.1 and 10.2, neither Party Releases the other Party
from any Claims (a) specifically for amounts that have accrued, but are unpaid,
as of the date hereof (i) for Revenue Sharing Payments (as defined in the
Platelet Agreement and RBC/FFP Agreement), or (ii) for Cooperative Development
Work (as defined in the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24

--------------------------------------------------------------------------------


 

Platelet Agreement and RBC/FFP Agreement); or (b) arising from inaccuracies that
may be discovered in any payments that have previously been made or credits
given, or the accounting or reporting thereof, in respect of Revenue Sharing
Payments or for Cooperative Development Work, including without limitation any
of the same discovered through audit.  However, Claims against Baxter for having
previously remitted Revenue Sharing Payments to Baxter Capital Corporation are
released pursuant to Section 10.2 of this Agreement.

 

10.4                           Representation and Warranty.  Baxter and Cerus
each represents and warrants on its own behalf that it has not sold, assigned,
transferred, conveyed or otherwise disposed of to any third party, by operation
of law or otherwise, any action, cause of action, suit, debt, obligation,
account, contract, agreement, covenant, guarantee, judgment, controversy, damage
claim, counterclaim, liability or demand of any nature whatsoever against the
other.

 

11.                                 EFFECT ON PLATELET AGREEMENT AND RBC/FFP
AGREEMENT.

 

11.1                           Incorporation By Reference.  Any provision of
this Agreement modifying the obligations of the Parties under the Platelet
Agreement or the RBC/FFP Agreement shall be considered to be incorporated in
each such agreement, respectively.  The Parties may elect to restate those
agreements to reflect such modifications, but the effectiveness of such
modifications is immediate, and not contingent on restating those agreements.
Except as modified by this Agreement or the Concurrent Agreements and the Escrow
Agreement, the Platelet Agreement and RBC/FFP Agreement shall remain in full
force and effect.

 

11.2                           Other Changes.

 

(a)                                  The term “Management Board” as used in the
Platelet Agreement and the RBC/FFP Agreement is replaced by the term “Governance
Committee.”

 

(b)                                 Sections 5.1 and 5.2 of the RBC/FFP
Agreement are amended to provide that Baxter, rather than Cerus, will have the
responsibility for production of the compound removal/adsorption device(s) for
removing residual compounds and by-products following the pathogen inactivation
process in the Plasma System (referred to in such agreement as “S59 removal
devices” and also commonly referred to by the Parties as the “CADs” for the
Plasma System).  It is understood that Baxter presently has production capacity
for approximately [ * ] of such units per year ([ * ]).  If Cerus requires
additional production, Cerus will be responsible for the purchase of an
additional tool or tools.

 

(c)                                  This Agreement supersedes any provisions of
the Platelet Agreement or the RBC/FFP Agreement permitting Cerus to terminate
Baxter’s Commercialization Rights, or the exclusivity of Baxter’s marketing
rights, as a consequence of a failure by Baxter, during 2005, 2006 or any
Extension Period, if applicable, to meet market share objectives set forth in
such agreements.  Cerus, however, retains its rights to effect a termination of
Commercialization Rights under

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25

--------------------------------------------------------------------------------


 

either such agreement, as a whole or as to individual countries, in the case of
breach by Baxter of the respective agreement, or pursuant to Section 12.1 of
this Agreement (without limiting other rights or remedies).  In such event,
without limiting any other rights and remedies of Cerus, all countries affected
by such termination shall automatically be included in the Reverted Rights
Region, and (a) Cerus shall, as to the affected countries, be entitled to the
rights provided under this Agreement and the Concurrent Agreements, subject to
its obligations thereunder, and (b) the provisions of the Platelet Agreement and
RBC/FFP Agreement for sharing of revenues upon sales by Cerus, or sublicensing
by Cerus, are deemed to be superseded (in the countries so affected) by the
provisions of this Agreement and the Concurrent Agreements.

 

12.                                 TERMINATION.

 

12.1                           Termination Events.  In addition to the
provisions in the Platelet Agreement and the RBC/FFP Agreement permitting
termination thereof, in the event Baxter fails to perform any of its obligations
under this Agreement, and such failure is not cured within [ * ] days after
written notice from Cerus to BHC, Cerus may terminate the Platelet Agreement
and/or the RBC/FFP Agreement, without terminating any other rights or remedies.

 

12.2                           Extension of Platelet Agreement.  The term of the
Platelet Agreement, as stated in Section 15 of the Platelet Agreement, is
extended until the date on which all Commercialization Rights of Baxter as to
the Platelet System are terminated in all countries.

 

12.3                           Surviving Agreements; Provisions.

 

(a)                                  Upon termination of the Platelet Agreement
or the RBC/FFP Agreement, the following shall remain in effect:

 

(i)                                     This Agreement, the Concurrent
Agreements and the Escrow Agreement, except to the extent any of such agreements
have expired by their terms, or been earlier terminated;

 

(ii)                                  Any provisions of the Platelet Agreement
or the RBC/FFP Agreement, which pursuant to the express terms of such agreement,
survive its termination.

 

(b)                                 Upon termination of this Agreement, the
following shall remain in effect:  Sections 2.9, 2.11, 2.12, 2.13(d) through
(g), 3.1(b), 3.2(a), 3.2(c), 3.2(d), 3.3, 4, 9.5, 10, 11, 12, 13, 14 and 15.

 

12.4                           Baxter Termination Right.    In the event that
Cerus fails to comply with its obligations under Section 3.2(b) hereof
concerning funding of activities in 2005 directed toward application for CE
Mark, and such failure is not cured within [ * ] days after written notice from
BHC to Cerus, Baxter may terminate its obligations pursuant to

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26

--------------------------------------------------------------------------------


 

Section 3.2(b) hereof relating to CE Mark activities and shall be entitled to
receive payment for any such activities completed by Baxter up to the date of
termination.  In addition, upon such event, Baxter may require Cerus to
reimburse Baxter the amount of Baxter’s then depreciated cost of certain
equipment that has been acquired by Baxter for the dedicated purpose of
producing Plasma Sets and that is not useable by Baxter for other purposes. 
Baxter represents that the depreciated cost of such equipment as of the date of
this Agreement is [ * ] Dollars ($[ * ]).  Unless Cerus notifies Baxter that
Cerus wishes to acquire any such equipment, Baxter will make reasonable efforts
to dispose of the equipment and Cerus’ payment obligation will be reduced by the
proceeds of disposition.  If Cerus elects to purchase the equipment, title will
pass to Cerus upon payment by Cerus to Baxter of such full depreciated cost.

 

13.                                 REPORTS AND PAYMENTS.

 

13.1                           Reports.  Within [ * ] days after the end of each
calendar quarter, Baxter agrees to make written reports to Cerus identifying
Baxter’s actual Intersol Product and Bulk Intersol sales and Integration
Premium, royalties and other payments from sales of Intersol Products and Bulk
Intersol Premium during such month and the amount of payments (“Intersol
Sharing”) due to Cerus.

 

13.2                           Payment of Royalties.  Within [ * ] days after
calendar quarter end, Baxter shall pay to Cerus the Intersol Sharing due for the
Intersol in U.S. dollars.

 

13.3                           Currency.   All payments due hereunder shall be
made in U.S. Dollars.  Pricing for the Intersol Products will be presented in
local currency and converted into U.S. dollars during the Intersol sharing
period being reported subject to Section 9.7 hereof.  The conversion rate to
U.S. dollars for Intersol Sharing Payments shall be the average conversion rate
over all days of the Intersol Sharing period reported, as quoted in the Wall
Street Journal.  The conversion rate to U.S. dollars applicable to expenditures
as to the European Territory pursuant to Sections 2.1 through 2.9 shall be made
at Baxter’s internal rate used by Baxter generally for international currency
exchange accounting.

 

13.4                           Late Payment.  Failure by Baxter, Baxter’s
Affiliates or sublicensees to pay any undisputed amounts when due shall result
in the accrual of interest on the remaining unpaid balance at a rate equal to
the lesser of [ * ] percent ([ * ]%) per month or the maximum rate allowed by
law.

 

13.5                           Withholding Taxes.    Where required to do so by
applicable law, Baxter shall withhold taxes required to be paid to a taxing
authority on account of any Intersol Sharing payments to Cerus hereunder, and
Baxter shall furnish Cerus with satisfactory evidence of such withholding and
payment in order to permit Cerus to obtain a tax credit or other relief as may
be available under the applicable law.  Baxter shall be responsible for
penalties and interest accessed for late payment or failure to withhold.

 

13.6                           Audit.  For a period of [ * ] years (the “Audit
Period”) after sales of any Intersol Products by Baxter in the Territory, Baxter
will keep records of all such sales and

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27

--------------------------------------------------------------------------------


 

Integration Premium of Intersol Product in sufficient detail to enable the
Intersol Sharing payable hereunder to be determined.  For a period of [ * ]
years after any activities pursuant to Section 2 hereof, Baxter will keep
records of its expenditures that are charged against the Escrow Account or
against Baxter’s funding commitments pursuant to Sections 2.1 through 2.13, and
of its FTEs (including dedicated and allocated FTEs) committed to such
activities for the Platelet System and the Plasma System, respectively.  For a
period of [ * ] years after any determination of Adjusted Gross Margin pursuant
to Section 8.3, Baxter will keep records in sufficient detail to enable such
amount to be determined.  Notice by Cerus, pursuant to Section 8.3, accepting
Baxter’s determination of Adjusted Gross Margin does not preclude Cerus from
later obtaining an adjustment of the European Buy-Out Price or ROW Country
Buy-Out Price, if the Baxter’s determination of Adjusted Gross Margin
subsequently proves to have been inaccurate.  From time to time during such
Audit Period, Cerus may at its own expense cause an independent third party
auditor reasonably acceptable to Baxter to audit Baxter’s relevant books and
records for the purpose of determining compliance with this Agreement.

 

In the event that an audit is proposed with respect to Baxter’s proprietary
information (“Restricted Information”), then on the written demand of Baxter the
individuals conducting the audit with respect to the Restricted Information will
be limited to Cerus’ independent auditors.  Such independent auditors shall
enter into an agreement with Baxter, under which such independent auditors shall
agree to maintain the confidentiality of the information obtained during the
course of such audit and establishing what information such auditors will be
permitted to disclose in reporting the results of any audit of Restricted
Information.

 

Any such audit shall be conducted during regular business hours in a manner that
does not interfere unreasonably with the operations of Baxter.  The aggregate
number of audits of Baxter’s books and records conducted under this Section 13.6
shall not exceed, in any [ * ] month period, one (1) financial audit, relating
to sales of Intersol Products, one (1) financial audit relating to activities
pursuant to Section 2, in addition to audit of any determination of Adjusted
Gross Margin pursuant to Section 8.3.  Subject to the foregoing limitations, any
such audit shall be conducted when requested by notice given not less than [ * ]
days prior to the commencement of the audit.

 

Any overpayment or underpayment determined by this Section 13.6 shall be due and
payable to the other party by the party owing such amount within [ * ] days
after notice of such audit finding. In the event that any audit performed
hereunder results in an increase of [ * ] percent ([ * ]%) or more in any
payment due Cerus hereunder, Baxter shall be obligated to pay any reasonable
expenses incurred by Cerus with respect to such audit.

 


14.                                 INDEMNIFICATION. SECTION 17.7 OF THE RBC/FFP
AGREEMENT “BAXTER INDEMNIFICATION — PRODUCTS” SHALL BE CONSIDERED TO BE
INCORPORATED BY REFERENCE IN THE PLATELET AGREEMENT.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28

--------------------------------------------------------------------------------


 

15.                                 MISCELLANEOUS.

 

15.1                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Illinois.

 

15.2                           Assignment and Delegation.

 

(a)                                  No Assignments Except as Permitted. No
Party may assign any of its rights under this Agreement other than assignments
to a Permitted Assignee, except with the prior written consent of the other
Party. That Party shall not unreasonably withhold its consent. “Permitted
Assignees” include an Affiliate of the assigning Party and a third party to whom
the assigning Party transfers substantially all of the products, business and
services to which this Agreement relates and who assumes all obligations of the
assigning party under this Agreement and has the capability to perform such
obligations. All other assignments of rights are prohibited under this
subsection, whether they are voluntary or involuntary, by merger, consolidation,
dissolution, operation of law, or any other manner. For purposes of this
Section, (i) a “change of control” is deemed an assignment of rights; and (ii)
“merger” refers to any merger in which a Party participates, regardless of
whether it is the surviving or disappearing corporation.

 

(b)                                 No Delegations. No Party may delegate any
performance under this Agreement.

 

(c)                                  Ramifications of Purported Assignment or
Delegation. Any purported assignment of rights or delegation of performance in
violation of this Section is void.

 

15.3                           Successors and Assigns.  This Agreement inures to
the benefit of, and is binding upon, the successors and assigns of the Parties
hereto.

 

15.4                           Entire Agreement; Amendments.  This Agreement and
the Concurrent Agreements contain the entire understanding of the Parties with
regard to the subject matter contained herein and thereon, and supersede all
prior agreements or understandings between Cerus and Baxter with respect to the
subject matter of this Agreement, the Restructuring Agreement and the Concurrent
Agreements.  This Agreement will not be amended, modified or supplemented except
by a written instrument signed by an authorized representative of each of the
Parties.

 

15.5                           Force Majeure.  Neither Party will be deemed in
default if delayed or prevented from performing its obligations under this
Agreement, in whole or in part, due to an act of God, fire, flood, explosion,
civil disorder, strike, lockout or other labor trouble, material shortages of
utilities, equipment, materials or facilities, delay in transportation,
breakdown or accident, riot, war, terrorist attack or other cause beyond its
control (a “Force Majeure Event”); provided that it shall resume full
performance of this Agreement as soon as practicable following the conclusion of
the Force Majeure Event.

 

15.6                           Interpretation; No Strict Construction.  Article
titles and headings to Sections herein are inserted for convenience of reference
only and are not intended to be

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29

--------------------------------------------------------------------------------


 

a part of or to affect the meaning or interpretation of this Agreement.  The
language used in this Agreement shall be deemed to be the language chosen by the
Parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any Party hereto.

 

15.7                           Partial Invalidity. If any provision of this
Agreement, or the application thereof, is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the
provisions of this Agreement will in no way be effected, impaired or
invalidated, and to the extent permitted by applicable law, any such provision
will be restricted in applicability or reformed to the minimum extent required
for such provision to be enforceable.

 

15.8                           No Third Party Beneficiary.  This Agreement will
not confer any rights or remedies on any person other than the Parties hereto
and their respective successors and permitted assigns.

 

15.9                           Counterparts.  This Agreement may be executed in
one or more counterparts (and by facsimile), all of which shall be considered
one and the same agreement, and shall become effective when one or more
coun­ter­parts have been signed by each of the Parties and delivered to the
other parties.

 

15.10                     Notices.  Wherever under this Agreement one Party is
required or permitted to give written notice to the other, such notice will be
deemed given if made in accordance with the terms of the License Agreement.

 

15.11                     Nonwaiver.  No alleged waiver, modification or
amendment to this Agreement shall be effective against either Party hereto,
unless in writing, signed by the Party against which such waiver, modification
or amendment is asserted, and referring specifically to the provision hereof
alleged to be waived, modified or amended.  The failure or delay of either Party
to insist upon the other Party’s strict performance of the provisions in this
Agreement or to exercise in any respect any right, power, privilege, or remedy
provided for under this Agreement shall not operate as a waiver or
relinquishment thereof, nor shall any single or partial exercise of any right,
power, privilege or remedy preclude other or further exercise thereof, or the
exercise of any other right, power, privilege, or remedy; provided, however,
that the obligations and duties of either Party with respect to the performance
of any term or condition in this Agreement shall continue in full force and
effect.

 

15.12                     Alternative Dispute Resolution.  Any disputes arising
under this Agreement shall be resolved as follows:

 

(a)                                  Any dispute relating to the provisions of
this Agreement that concern solely the Loan Agreement will be resolved in
accordance with the terms of the Loan Agreement and otherwise in accordance with
legal process.

 

(b)                                 Any dispute relating to the rights and
obligations of Cerus and Baxter concerning, or arising out of, Baxter’s
Commercialization Rights or other

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30

--------------------------------------------------------------------------------


 

continuing rights and obligations under the Platelet Agreement or the Plasma
Agreement (except disputes of the nature described in Section 15.12(c) below)
will be resolved in accordance with the terms of the Plasma Agreement, including
Governance Committee processes and other processes for dispute resolution
(whether the dispute relates to the Platelet System or the Plasma System).  For
the sake of consistency, any disputes arising under the Platelet Agreement will
also henceforth be resolved by the processes for dispute resolution set forth in
the Plasma Agreement, including Governance Committee and other processes.

 

(c)                                  Any disputes (i) as to whether Baxter
retains Commercialization Rights or (ii) relating to the rights and obligations
of Cerus and Baxter concerning, or arising out of Cerus’ Commercialization
Rights, after Cerus gains such rights, or (iii) relating to the European
Territory Buy-Out Rights or the ROW Country Buy-Out Rights; shall be resolved in
accordance with this Subsection (c).  Cerus and Baxter will attempt to settle
any claim or controversy through good faith negotiations and in the spirit of
mutual cooperation.  Any issues that cannot be resolved will be referred to a
senior management representative from each of the Parties who has the authority
to resolve the dispute.  In the event such senior management representatives
cannot resolve the dispute, the dispute shall be submitted to binding
arbitration for resolution.  Any such proceedings shall be conducted at the
place of the principal office of the respondent in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”). 
Any such dispute or controversy shall be arbitrated before a single arbitrator
selected in accordance with the rules of the AAA.  The arbitrator’s decision
shall be final and binding upon the parties.  The parties shall be entitled to
full discovery in any such arbitration.  Each party shall bear one half of the
cost of such arbitration, unless the arbitrator otherwise allocates such costs. 
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

(d)                                 Notwithstanding the foregoing, any disputes
arising under any Concurrent Agreement containing an explicit dispute resolution
process will be resolved in accordance with that process.

 

(e)                                  Nothing in this Section will prevent either
Party from resorting to judicial process if injunctive relief from a court is
necessary to prevent serious and irreparable injury to one Party or to others.

 

15.13                     Joint and Several Liability.  BHSA and BHC’s
obligations and liability under this Agreement shall be joint and several,
including without limitation, with respect to each such party’s indemnification
obligations under Section 14.

 

15.14                     Availability of Injunction.  Baxter and Cerus agree
that any breach, or threatened breach, of this Agreement by one Party could
cause irreparable damage to the other Party.  The Parties agree that, in the
event of such breach, or threatened breach, the Parties shall have, in addition
to any and all remedies of law, the right to an injunction, specific performance
as well as all other equitable relief to prevent the violation of any
obligations hereunder without the necessity of any proof of actual damages or
the posting of a bond or other security.  The Parties further agree that any
action pursuant to this

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31

--------------------------------------------------------------------------------


 

Section can and shall be brought in the state or federal courts located in
Chicago, Illinois or San Francisco, California.  The Parties hereby consent to
the jurisdiction of such state or federal courts over such disputes and hereby
waive and agree not to raise any and all defenses to the exercise of
jurisdiction by such state or federal courts, including without limitation,
personal jurisdiction, improper venue and forum non conveniens.

 

{Signature Page to Follow}

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first set forth above.

 

 

BAXTER HEALTHCARE S. A.

 

CERUS CORPORATION

 

 

 

 

 

By:

/s/ U. Eisenring

 

 

By:

/s/ Claes Glassell

 

 

 

 

 

 

Name:

U. Eisenring

 

 

Name:

Claes Glassell

 

 

 

 

 

 

Title:

Corporate Counsel, Baxter Healthcare SA

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ B. Lenzlinger

 

 

 

 

 

 

 

 

 

Name:

B. Lenzlinger

 

 

 

 

 

 

 

 

 

Title:

Finance Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAXTER HEALTHCARE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John Greisch

 

 

 

 

 

 

 

 

 

Name:

John Greisch

 

 

 

 

 

 

 

 

 

Title:

Corporate Vice President and CFO

 

 

 

 

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EUROPEAN TERRITORY

 

AUSTRIA

BELGIUM &  LUXEMBUOURG

BOSNIA-HERCEGOVINA,
CROATIA, KOSOVO, MACEDONIA, ROMANIA, SLOVENIA, SERBIA & MONTENEGRO

BULGARIA

CZECH REPUBLIC

DENMARK

ESTONIA

FINLAND

FRANCE

GERMANY

GREECE

HUNGARY

ICELAND

IRELAND

ITALY

LATVIA

LITHUANIA

NORWAY

POLAND

PORTUGAL

SLOVAK REPUBLIC

SPAIN

SWEDEN

SWITZERLAND

THE NETHERLANDS

TURKEY

UK

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of February
2, 2005 by and among Baxter Healthcare Corporation, a company organized under
the laws of Delaware (“BHC”), Cerus Corporation, a company organized under the
laws of Delaware (“Cerus”), and Union Bank of California, N.A., as Escrow Agent,
with its office at 475 Sansome Street, 12th Floor, San Francisco, California
(the “Escrow Agent”).

 

BACKGROUND

 

A.                                   BHC and Cerus have entered into a
Restructuring and Settlement Agreement dated as of February 2, 2005 (the
“Restructuring Agreement”).

 

B.                                     Section 2.6 of the Restructuring
Agreement provides that BHC shall deposit [ * ] payments, of $[ * ], $[ * ] and
$[ * ], on or before the [ * ] day following the [ * ], [ * ] and [ * ],
respectively, into a joint BHC/Cerus escrow account.

 

C.                                     The parties hereto desire to appoint
Escrow Agent to receive such Escrow Amounts (the “Escrow Fund”); to hold and
invest said Escrow Fund, together with any interest or other income earned
thereon; and to disburse said Escrow Fund, together with any interest or other
income earned thereon, in accordance with the terms set forth herein.  Escrow
Agent has agreed to act as such upon the terms, covenants and conditions
hereinafter set forth.

 

AGREEMENT

 

In consideration of the mutual representations, warranties and covenants
contained herein, and upon and subject to the terms and the conditions
hereinafter set forth, the parties do hereby agree as follows:

 

1.  Defined Terms.  Capitalized terms used in this Agreement shall have the
meanings ascribed to them herein.

 

2.  Deposit of Escrow Amounts.  BHC will deliver to the Escrow Agent, in
accordance with Section 2.6 of the Restructuring Agreement, the following
amounts (the “Escrow Amounts”):

 

(a)                                  [ * ] Dollars ($[ * ]) on or before the [ *
] day following the [ * ]; and

 

(b)                                 [ * ] Dollars ($[ * ]) on or before [ * ];
and

 

(c)                                  [ * ] Dollars ($[ * ]) on or before [ * ].

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

3.  Escrow Fund.  Upon receipt of the Escrow Amounts, the Escrow Agent shall
send a notice to BHC and Cerus acknowledging receipt of such amounts and shall
hold, administer and dispose of the Escrow Fund pursuant to the terms of this
Agreement (the “Escrow”).  All rights associated with the Escrow Fund, including
any interest or other income attributable thereto, shall be exercised by the
Escrow Agent, and shall in no event be exercisable by or rest with BHC unless
otherwise provided for herein.  Until such time as the Escrow Fund shall be
distributed by the Escrow Agent as provided herein, the Escrow Fund and all
interest shall be, net of expenses of the Escrow Agent as provided in Section 7,
invested and reinvested by the Escrow Agent at the written direction of BHC and
Cerus, in the name of the Escrow Agent or its nominee, in readily marketable
direct obligations of the Government of the United States or any agency or
instrumentality thereof or readily marketable obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States. 
In the absence of written instructions otherwise, the Escrow Fund shall be
invested in the Blackrock Provident T-Fund.

 

The Escrow Agent shall be entitled to sell or redeem any such investment as
necessary to make any distributions required under this Agreement and shall not
be liable or responsible for any loss resulting from any such sale or
redemption.

 

The parties acknowledge that the Escrow Agent may render administrative services
and receive additional fees from the administrator or distributor of said Fund.

 

Any interest or other income earned by the Escrow Fund (“Interest”) shall be
distributed in accordance with Section 4(f) below.

 

4.  Distributions of the Escrow Fund; Termination of the Escrow.  The Escrow
Fund shall be distributed by the Escrow Agent in accordance with the following
and with respect to subsections (a) –(e) below, after receipt of a signed
certificate in the format provided for in Schedule I of this Agreement:

 

(a)                                  Upon the receipt by the Escrow Agent of a
certificate signed by both BHC and Cerus stating that BHC or Cerus is entitled
to be reimbursed a specified dollar amount for marketing/promotional activities,
and instructing the Escrow Agent to distribute such amount to the party (BHC or
Cerus) that incurred the expenditure, the Escrow Agent shall distribute to such
party the amount so specified.

 

(b)                                 Upon the receipt by the Escrow Agent of a
certificate signed by Cerus, stating that BHC is entitled to be reimbursed a
specified dollar amount for R&D activities undertaken by BHC at Cerus’ request
directed toward CE Mark approval of the INTERCEPT Blood System for Plasma (such
certificate to designate whether such activities took place in 2005 or 2006),
and instructing the Escrow Agent to distribute such amount to BHC, the Escrow
Agent shall distribute to BHC the amount so specified.  The total amount to be
distributed under this Section 4(b) shall not exceed Two Million Two Hundred
Thousand Dollars ($2,200,000), of which not more than [ * ] Dollars ($[ * ])
will be distributed pursuant to certificates designating payment for 2005
activities, and not more than [ * ] ($[ * ]) will be distributed pursuant to
certificates designating payment for 2006 activities.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

(c)                                  Upon the receipt by the Escrow Agent of a
certificate signed by both BHC and Cerus, dated after [ * ], designating a
dollar amount to be distributed to BHC and Cerus in respect of amounts remaining
unexpended with respect to [ * ], the Escrow Agent will distribute such
designated amount in equal distribution to BHC and Cerus representing a year-end
disbursement.

 

(d)                                 Upon the receipt by the Escrow Agent of a
certificate signed by both BHC and Cerus, dated after [ * ], designating a
dollar amount to be distributed to BHC and Cerus in respect of amounts remaining
unexpended with respect to [ * ], the Escrow Agent will distribute such
designated amount in equal distribution to BHC and Cerus representing a year-end
disbursement.

 

(e)                                  Upon the initial deposit of amounts into
the Escrow Fund, and on the first anniversary date of the date of this
Agreement, the Escrow Agent may distribute to itself the Annual Escrow
Administration Fee in the amount set forth on Schedule II hereto.  Upon
incurring of transactional charges or out-of-pocket expenses for which the
Escrow Agent is entitled to payment pursuant to Schedule II, the Escrow Agent
may distribute to itself the amount of such charges or expenses.

 

(f)                                    The Escrow Agent shall pay to [ * ] all
Interest earned in the Escrow Fund.  Escrow Agent shall pay [ * ] quarterly and
no later than fifteen (15) calendar days following the end of the quarter such
Interest is accrued.

 

(g)                                 In the event that the Escrow Fund has not
been fully distributed in accordance with Section 4(a)-(e) by [ * ], either BHC
or Cerus shall have the right to terminate this Agreement upon written notice to
the other parties.  Upon any such termination of this Agreement, the full amount
of the Escrow Fund, including any accrued Interest, shall be distributed in
equal distribution to BHC and Cerus.

 

(h)                                 The Escrow Agent shall effect any
distributions to BHC and Cerus via wire transfer of immediately available funds
to the account of BHC and Cerus, respectively, set forth in Schedule III or
otherwise designated in writing by BHC and Cerus.

 

5.  Duties of the Escrow Agent.  The Escrow Agent shall have no duties or
responsibilities other than those expressly set forth in this Agreement, and no
implied duties or obligations shall be read into this Agreement against the
Escrow Agent.  The Escrow Agent shall have no duty to enforce any obligation of
any person, other than as provided herein.  The Escrow Agent shall be under no
liability to anyone by reason of any failure on the part of any party hereto or
any maker, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document.  Except as set forth
in this Agreement, the Escrow Agent shall not have any duties or
responsibilities under any provision of any other agreement, including without
limitation, the Commercialization Agreement.

 

6.  Liability of the Escrow Agent; Withdrawal.  The Escrow Agent shall not be
liable for any action taken or omitted by it, or any action suffered by it to be
taken or omitted, in good faith, and in the exercise of its reasonable judgment,
and may rely conclusively and shall be

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

protected in acting upon any court order, reasonable advice of counsel chosen by
the Escrow Agent, or document executed by BHC and/or Cerus authorizing action
(or inaction) in accordance with these instructions by the Escrow Agent (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person(s).  The Escrow Agent
shall not be held liable for any error in judgment made in good faith by an
officer of the Escrow Agent unless it shall be proved that the Escrow Agent was
negligent in ascertaining the pertinent facts or acted intentionally in bad
faith.  The Escrow Agent shall not be bound by any notice of demand, or any
waiver, modification, termination or rescission of this Agreement or any of the
terms hereof, unless evidenced by a writing delivered to the Escrow Agent signed
by the proper party or parties and, if the duties or rights of the Escrow Agent
are affected, unless it shall give its prior written consent thereto.  The
Escrow Agent may execute ministerial and record keeping responsibilities
hereunder through its authorized agents.

 

BHC and Cerus agree to indemnify the Escrow Agent for, and to hold it harmless
from and against, any loss, liability, claims, actions, damages or expenses
(including reasonable expenses and disbursements of its counsel) incurred
without gross negligence, bad faith or intentional misconduct on the part of the
Escrow Agent arising out of or in connection with its entering into this
Agreement and carrying out its duties hereunder, including the reasonable costs
and expenses of defending itself against any such claim or liability.

 

In the event that the Escrow Agent shall become involved in any arbitration or
litigation relating to the Escrow Fund, the Escrow Agent is authorized to comply
with any decision reached through such arbitration or litigation.

 

Escrow Agent (and any successor Escrow Agent) may at any time resign as such by
giving 30 days’ prior written notice to BHC and Cerus and delivering the Escrow
Fund to any successor Escrow Agent designated by BHC and Cerus in writing, or by
any court of competent jurisdiction, whereupon Escrow Agent shall be discharged
of and from any and all further obligations arising in connection with this
Agreement.  Prior to the effectiveness of such resignation, BHC and Cerus shall
appoint a new Escrow Agent, which shall be a bank or national banking
association.  The resignation of Escrow Agent will take effect on the earlier of
(a) the appointment of a successor (including a court of competent jurisdiction)
and (b) the day, which is 30 days after the date of delivery of its written
notice of resignation to the other parties hereto.  If at that time Escrow Agent
has not received a designation of a successor Escrow Agent, Escrow Agent’s sole
responsibility after that time shall be to retain and safeguard the Escrow Fund
until receipt of a designation of successor Escrow Agent or a joint written
disposition instruction by the other parties hereto or a final non-appealable
order of a court of competent jurisdiction.

 

7.  The Escrow Agent’s Fee.  The Escrow Agent’s fees shall be as set forth on
Schedule II hereto.  The Escrow Agent shall be entitled to reimbursement for any
reasonable expenses or disbursements incurred in connection with the performance
of the Escrow Agent’s obligations hereunder.  To the extent not paid pursuant to
Section 4(e) hereof, BHC and Cerus shall equally bear the Escrow Agent’s fees
and reasonable expenses.  The Escrow Agent shall be under no obligation to
institute or defend any action, suit, or legal proceeding in connection
herewith,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

unless first indemnified and held harmless to its satisfaction, except that the
Escrow Agent shall not be indemnified against any loss, liability or expense
arising out of its negligence or willful misconduct.  Such indemnity shall
survive the termination or discharge of this Agreement or resignation of the
Escrow Agent.  In the event that any fees remain unpaid after 30 days after
written notice of such fees to each of BHC and Cerus, Escrow Agent may withhold
the amount of such unpaid fees from any income distributable to BHC or Cerus.

 

8.                                       Inspection.  All funds or other
property held as part of the Escrow shall at all times be clearly identified as
being held by the Escrow Agent hereunder.  Any party hereto may at any time
during the Escrow Agent’s business hours (with reasonable notice) inspect any
records or reports relating to the Escrow Fund.

 

9.                                       Accounting by Escrow Agent.  Escrow
Agent shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between BHC, Cerus and
Escrow Agent.  Within 15 days following the close of each month and within 5
days after the removal or resignation of Escrow Agent, Escrow Agent shall
deliver to BHC and Cerus a written account of its administration of the Escrow
during such month or during the period from the close of the last preceding
month to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
being shown separately), and showing all cash, securities and other property
held in the Escrow at the end of such month or as of the date of such removal or
resignation, as the case may be.

 

10.                                 Tax Reporting of Interest or Other Income
Accrued with respect to the Escrow Fund.  Escrow Agent shall, for each calendar
year (or portion thereof) that the Escrow is in existence, report the interest
income or other income of the Escrow on IRS Forms 1099.  Pursuant to Proposed
Treasury Regulations 1.468B-8, the Forms 1099 shall show as payor the Escrow
Agent and as payee [ * ].  Further, each of BHC and Cerus shall not take any
position in connection with the preparation, filing or audit of any Tax Return
that is in any way inconsistent with the foregoing determination or the Forms
1099 provided by Escrow Agent.

 

11.                                 Notices.  All notices, requests, consents
and other communications required or permitted hereunder will be in writing and
will be deemed given: (a) when delivered if delivered personally (including by
courier); (b) on the third day after mailing, if mailed, postage prepaid, by
registered or certified mail (return receipt requested); (c) on the day after
mailing if sent by a nationally recognized overnight delivery service which
maintains records of the time, place, and recipient of delivery; or (d) upon
receipt of a confirmed transmission, if sent by telecopy or facsimile
transmission, in each case to the parties at the following addresses:

 

if to Baxter Healthcare Corporation to:

 

Baxter Healthcare Corporation

Rt. 120 & Wilson Road

Round Lake, IL 60073

Attn:    General Manager, Transfusion Therapies

Fax:  847.270.3855

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

(b)                                 if to Cerus Corporation to:

 

Cerus Corporation

2411 Stanwell Drive

Concord, CA 94520

Attn:    Vice President, Legal Affairs

Fax:     925.288.6278

 

(c)                                  if to Escrow Agent to:

 

Union Bank of California, N.A.

475 Sansome Street, 12th Floor

San Francisco California 94111

Attention: Vice President, Corporate Trust Department

Facsimile No.: (415) 296-6757

 

or to such other person or address as a party may designate in writing.

 

12.                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of California
without giving effect to the principles of conflicts of law thereof.

 

13.                                 Binding Effect; Benefit.  This Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto.

 

14.                                 Modification.  This Agreement may be amended
or modified at any time by a writing executed by BHC, Cerus and the Escrow
Agent.

 

15.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument.

 

16.                                 Headings.  The section headings contained in
this Agreement are inserted for convenience only, and shall not affect in any
way the meaning or interpretation of this Agreement.

 

17.                                 Entire Agreement; Severability and Further
Assurances.  This Agreement and all exhibits and schedules attached hereto
constitute the entire agreement among the parties and supersedes all prior and
contemporaneous agreements and undertakings of the parties in connection
herewith.  No failure or delay of the Escrow Agent in exercising any right,
power or remedy may be, or may be deemed to be, a waiver thereof; nor may any
single or partial exercise of any right, power or remedy preclude any other or
further exercise of any right, power or

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

remedy.  In the event that any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.  Each of the parties hereto shall, at the request of the other party,
deliver to the requesting party all further documents or other assurances as may
reasonably be necessary or desirable in connection with this Agreement.

 

18.                                 Specimen Signatures.  Escrow Agent may rely
on the signatures of those individuals listed in Schedule IV attached to this
Agreement as the Specimen Signatures of the Parties unless the Escrow Agent has
received a written certification from the Party changing said Specimen
Signature.

 

 

{SIGNATURE PAGE FOLLOWS}

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

BAXTER HEALTHCARE CORPORATION

 

 

 

 

By:

 EXHIBIT

 

 

Name:

 EXHIBIT

 

 

Title:

 EXHIBIT

 

 

 

 

 

 

 

CERUS CORPORATION

 

 

 

 

 

 

 

By:

 EXHIBIT

 

 

Name:

 EXHIBIT

 

 

Title:

 EXHIBIT

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N. A.

 

 

 

 

By:

 EXHIBIT

 

 

Name:

 EXHIBIT

 

 

Title:

 EXHIBIT

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

INTERCEPT ESCROW DISBURSEMENT CERTIFICATE

 

1.              Submitted by:

 

Baxter

 

o

Cerus

 

o

 

2.              Payment

Entity to be Paid:

 

Baxter

 

o

Cerus

 

o

 

3.              Purpose of Payment:

 

Marketing/Promotional Activities

o

Plasma R&D

o

Year End Disbursement

o

Other                                          

o

 

4.              Amount of Payment
                                               .

 

5.              Authorized Signatures

 

 

 

 

 

 

Baxter Healthcare Corporation

Date

Cerus Corporation

Date

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

UNION BANK OF CALIFORNIA, N.A.

CORPORATE TRUST SERVICES

 

Schedule of Fees

for

Escrow Agent Services

 

Escrow Agreement

by and among

Baxter Healthcare Corporation, Cerus Corporation

and

Union Bank of California, N.A.

 

 

Acceptance and Set-up Fee:

 

[ * ]

 

(Due and payable on the closing date.)

 

 

 

 

 

 

 

Annual Escrow Administration Fee:

 

[ * ]

 

(First year’s fee is due and payable in advance on the closing date)

 

 

 

 

 

 

 

Legal Counsel Fee:

 

[ * ]

 

(use of Union Bank in-house legal counsel)

 

 

 

 

 

 

 

Transactional Charges:

 

 

 

 

 

 

 

Disbursements / wires (each):

 

[ * ]

 

Investments (per sale/purchase/transfer):

 

[ * ]

 

 

 

 

 

Out-of-Pocket Expenses:

 

[ * ]

 

 

 

Fees subject to acceptance and review by Union Bank of California, N.A. of all
documents pertaining to this transaction.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Wire Transfer Instructions

 

 

For Baxter Healthcare Corporation:

 

[ * ]

 

 

For Cerus Corporation:

 

[ * ]

 

 

For Union Bank of California, N.A.

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Specimen Signatures

 

 

For Baxter Healthcare Corporation:

 

 

 

 

Daniel Bischof

 

 

 

 

Dean Gregory

 

 

 

 

Kevin McCullough

 

 

For Cerus Corporation:

 

 

 

 

David Cook

 

 

 

 

William Dawson

 

 

 

 

Claes Glassell

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DEVELOPMENT ACTIVITIES

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------